Exhibit 10.48

 

INDENTURE

 

BY AND BETWEEN

 

INDIAN RIVER BANKING COMPANY

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

AS TRUSTEE

 

FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE

 

INTEREST DEBENTURES DUE NOVEMBER 7, 2032

 

EFFECTIVE AS OF SEPTEMBER 30, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

  DEFINITIONS    2

        Section 1.1

 

Definitions of Terms

   2

ARTICLE II

  ISSUE, DESCRIPTION, TERMS, CONDITIONS, REGISTRATION AND EXCHANGE OF THE
DEBENTURES    10

        Section 2.1

 

Designation and Principal Amount

   10

        Section 2.2

 

Maturity

   10

        Section 2.3

 

Form and Payment

   10

        Section 2.4

 

Initial Interest Payment Period

   11

        Section 2.5

 

Interest

   11

        Section 2.6

 

Execution and Authentications

   14

        Section 2.7

 

Registration of Transfer and Exchange

   14

        Section 2.8

 

Temporary Debentures

   17

        Section 2.9

 

Mutilated, Destroyed, Lost or Stolen Debentures

   18

        Section 2.10

 

Cancellation

   19

        Section 2.11

 

Benefit of Indenture

   19

        Section 2.12

 

Authentication Agent

   19

ARTICLE III

  REDEMPTION OF DEBENTURES    20

        Section 3.1

 

Special Event Redemption

   20

        Section 3.2

 

Optional Redemption by Company

   20

        Section 3.3

 

Notice of Redemption

   21

        Section 3.4

 

Payment Upon Redemption

   22

        Section 3.5

 

No Sinking Fund

   23

ARTICLE IV

  EXTENSION OF INTEREST PAYMENT PERIOD    23

        Section 4.1

 

Extension of Interest Payment Period

   23

        Section 4.2

 

Notice of Extension

   24

        Section 4.3

 

Limitation on Transactions

   24

ARTICLE V

  PARTICULAR COVENANTS OF THE COMPANY    25

        Section 5.1

 

Payment of Principal and Interest

   25

        Section 5.2

 

Maintenance of Agency

   25

        Section 5.3

 

Paying Agents

   25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

        Section 5.4

 

Appointment to Fill Vacancy in Office of Trustee

   27

        Section 5.5

 

Compliance with Consolidation Provisions

   27

        Section 5.6

 

Limitation on Transactions

   27

        Section 5.7

 

Covenants as to the Trust

   28

        Section 5.8

 

Covenants as to Purchases

   28

        Section 5.9

 

Waiver of Usury, Stay or Extension Laws

   28

ARTICLE VI

  DEBENTUREHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE    28

        Section 6.1

 

Company to Furnish Trustee Names and Addresses of Debentureholders

   28

        Section 6.2

 

Preservation of Information Communications with Debentureholders

   29

        Section 6.3

 

Reports by the Company

   29

        Section 6.4

 

Reports by the Trustee

   30

ARTICLE VII

  REMEDIES OF THE TRUSTEE AND DEBENTUREHOLDERS ON EVENT OF DEFAULT    30

        Section 7.1

 

Events of Default

   30

        Section 7.2

 

Collection of Indebtedness and Suits for Enforcement by Trustee

   32

        Section 7.3

 

Application of Money Collected

   33

        Section 7.4

 

Limitation on Suits

   34

        Section 7.5

 

Rights and Remedies Cumulative; Delay or Omission not Waiver

   35

        Section 7.6

 

Control by Debentureholders

   35

        Section 7.7

 

Undertaking to Pay Costs

   36

        Section 7.8

 

Direct Action; Right of Set-Off

   36

ARTICLE VIII

  FORM OF DEBENTURE AND ORIGINAL ISSUE    36

        Section 8.1

 

Form of Debenture

   36

        Section 8.2

 

Original Issue of Debentures

   36

ARTICLE IX

  CONCERNING THE TRUSTEE    37

        Section 9.1

 

Certain Duties and Responsibilities of the Trustee

   37

        Section 9.2

 

Notice of Defaults

   38

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

        Section 9.3

 

Certain Rights of Trustee

   38

        Section 9.4

 

Trustee Not Responsible for Recitals, etc

   40

        Section 9.5

 

May Hold Debentures

   40

        Section 9.6

 

Moneys Held in Trust

   40

        Section 9.7

 

Compensation and Reimbursement

   40

        Section 9.8

 

Reliance on Officers’ Certificate

   41

        Section 9.9

 

Disqualification; Conflicting Interests

   41

        Section 9.10

 

Corporate Trustee Required; Eligibility

   41

        Section 9.11

 

Resignation and Removal; Appointment of Successor

   41

        Section 9.12

 

Acceptance of Appointment by Successor

   43

        Section 9.13

 

Merger, Conversion, Consolidation or Succession to Business

   43

        Section 9.14

 

Preferential Collection of Claims Against the Company

   44

ARTICLE X

  CONCERNING THE DEBENTUREHOLDERS    44

        Section 10.1

 

Evidence of Action by Holders

   44

        Section 10.2

 

Proof of Execution by Debentureholders

   45

        Section 10.3

 

Who May be Deemed Owners

   45

        Section 10.4

 

Certain Debentures Owned by Company Disregarded

   45

        Section 10.5

 

Actions Binding on Future Debentureholders

   46

ARTICLE XI

  SUPPLEMENTAL INDENTURES    46

        Section 11.1

 

Supplemental Indentures Without the Consent of Debentureholders

   46

        Section 11.2

 

Supplemental Indentures with Consent of Debentureholders

   47

        Section 11.3

 

Effect of Supplemental Indentures

   47

        Section 11.4

 

Debentures Affected by Supplemental Indentures

   48

        Section 11.5

 

Execution of Supplemental Indentures

   48

ARTICLE XII

  SUCCESSOR CORPORATION    48

        Section 12.1

 

Company May Consolidate, etc

   48

        Section 12.2

 

Successor Person Substituted

   49

        Section 12.3

 

Evidence of Consolidation, etc. to Trustee

   49

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

ARTICLE XIII

  SATISFACTION AND DISCHARGE    50

        Section 13.1

 

Satisfaction and Discharge of Indenture

   50

        Section 13.2

 

Discharge of Obligations

   50

        Section 13.3

 

Deposited Money to be Held in Trust

   51

        Section 13.4

 

Payment of Money Held by Paying Agents

   51

        Section 13.5

 

Repayment to Company

   51

ARTICLE XIV

  IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS    51

        Section 14.1

 

No Recourse

   51

ARTICLE XV

  MISCELLANEOUS PROVISIONS    52

        Section 15.1

 

Effect on Successors and Assigns

   52

        Section 15.2

 

Actions by Successor

   52

        Section 15.3

 

Surrender of Company Powers

   52

        Section 15.4

 

Notices

   52

        Section 15.5

 

Governing Law

   52

        Section 15.6

 

Treatment of Debentures as Debt

   53

        Section 15.7

 

Compliance Certificates and Opinions

   53

        Section 15.8

 

Payments on Business Days

   53

        Section 15.9

 

Application of Trust Indenture Act; Conflict

   53

        Section 15.10

 

Counterparts

   54

        Section 15.11

 

Severability

   54

        Section 15.12

 

Assignment

   54

        Section 15.13

 

Acknowledgment of Rights; Right of Set Off

   54

ARTICLE XVI

  SUBORDINATION OF DEBENTURES    55

        Section 16.1

 

Agreement to Subordinate

   55

        Section 16.2

 

Default on Senior Debt, Subordinated Debt or Additional Senior Obligations

   55

        Section 16.3

 

Liquidation; Dissolution; Bankruptcy

   56

        Section 16.4

 

Subrogation

   57

        Section 16.5

 

Trustee to Effectuate Subordination

   58

        Section 16.6

 

Notice by the Company

   58

        Section 16.7

 

Rights of the Trustee; Holders of Senior Indebtedness

   59

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

        Section 16.8

 

Subordination may not be Impaired

   59

 

EXHIBIT

 

Exhibit A

   Floating Rate Junior Subordinated Deferrable Interest Debenture of Indian
River Banking Company

 

-v-



--------------------------------------------------------------------------------

INDENTURE

 

THIS INDENTURE, effective as of September 30, 2002, between Indian River Banking
Company, a Florida corporation (the “Company”) and Wells Fargo Bank, National
Association, a national banking association with its principal place of business
in the State of Delaware (the “Trustee”);

 

RECITALS:

 

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
execution and delivery of this Indenture to provide for the issuance of
securities to be known as Floating Rate Junior Subordinated Deferrable Interest
Debentures due November 7, 2032 (hereinafter referred to as the “Debentures”),
the form and substance of such Debentures and the terms, provisions and
conditions thereof to be set forth as provided in this Indenture;

 

WHEREAS, Indian River Capital Trust I, a Delaware statutory business trust (the
“Trust”), has offered in a private placement up to Seven Million Dollars
($7,000,000) aggregate liquidation amount of its Trust Preferred Securities (as
defined herein) and proposes to invest the proceeds from such offering, together
with the proceeds of the issuance and sale by the Trust to the Company of up to
Two Hundred Seventeen Thousand Dollars ($217,000) aggregate liquidation amount
of its Common Securities (as defined herein), in up to Seven Million Two Hundred
Seventeen Thousand Dollars ($7,217,000) aggregate principal amount of the
Debentures;

 

WHEREAS, the Company has requested that the Trustee execute and deliver this
Indenture;

 

WHEREAS, all requirements necessary to make this Indenture a valid instrument in
accordance with its terms, and to make the Debentures, when executed by the
Company and authenticated and delivered by the Trustee, the valid obligations of
the Company, have been performed, and the execution and delivery of this
Indenture have been duly authorized in all respects;

 

WHEREAS, to provide the terms and conditions upon which the Debentures are to be
authenticated, issued and delivered, the Company has duly authorized the
execution of this Indenture; and

 

WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company, in accordance with its terms, have been done.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth herein and the
purchase of the Debentures by the holders thereof, it is mutually covenanted and
agreed as follows for the equal and ratable benefit of the holders of the
Debentures as follows:

 

ARTICLE I

 

DEFINITIONS

Section 1.1 Definitions of Terms.

 

The terms defined in this Section 1.1 (except as otherwise expressly provided in
this Indenture or unless the context otherwise requires) for all purposes of
this Indenture and of any indenture supplemental hereto shall have the
respective meanings specified in this Section 1.1 and shall include the plural
as well as the singular. All other terms used in this Indenture that are defined
in the Trust Indenture Act, or that are by reference in the Trust Indenture Act
and defined in the Securities Act (except as herein otherwise expressly provided
or unless the context otherwise requires), shall have the meanings assigned to
such terms in the Trust Indenture Act and in the Securities Act as in force at
the date of the execution of this instrument and as may be amended from time to
time. All accounting terms used herein and not expressly defined shall have the
meanings assigned to such terms in accordance with Generally Accepted Accounting
Principles.

 

“Accelerated Maturity Date” means if the Company elects to accelerate the
Maturity Date in accordance with Sections 2.2 (b) and 2.2(c), the date selected
by the Company which is prior to the Scheduled Maturity Date, but is on an
Interest Payment Date after November 7, 2007.

 

“Additional Interest” means interest earned and to be paid on interest that was
not timely paid.

 

“Additional Senior Obligations” means all indebtedness of the Company whether
incurred on or prior to the date of this Indenture or thereafter incurred, for
claims in respect of derivative products such as interest and foreign exchange
rate contracts, commodity contracts and similar arrangements; provided, however,
that Additional Senior Obligations does not include claims in respect of Senior
Debt or Subordinated Debt or obligations which, by their terms, are expressly
stated to be not superior in right of payment to the Debentures or to rank pari
passu in right of payment with the Debentures. For purposes of this definition,
“claim” shall have the meaning assigned thereto in Section 101(4) of the United
States Bankruptcy Code of 1978, as amended.

 

“Additional Sums” shall have the meaning set forth in Section 2.5 (g) hereof.

 

“Administrative Trustees” shall have the meaning set forth in the Trust
Agreement.

 

“Affiliate” means, with respect to a specified Person, (i) any Person directly
or indirectly owning, controlling or holding with power to vote 10% or more of
the outstanding voting securities or other ownership interests of the specified
Person; (ii) any Person 10% or more of whose outstanding voting securities or
other ownership interests are directly or indirectly owned, controlled or held
with power to vote by the specified Person; (iii) any Person directly or
indirectly controlling, controlled by, or under common control with the
specified Person; (iv) a partnership in which the specified Person is a general
partner; (v) any officer or director of the specified Person; and (vi) if the
specified Person is an individual, any entity of which the specified Person is
an officer, director or general partner.

 

-2-



--------------------------------------------------------------------------------

“Authenticating Agent” means an authenticating agent with respect to the
Debentures appointed by the Trustee pursuant to Section 2.12 hereof.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

“Board of Directors” means the Board of Directors of the Company or any duly
authorized committee of such Board or any other duly designated officers of the
Company.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification.

 

“Business Day” means, with respect to the Debentures, any day other than a
Saturday or a Sunday or a day on which federal or state banking institutions in
Delaware or Minnesota are authorized or required by law, executive order or
regulation to close, or a day on which the Corporate Trust Office of the Trustee
or the Property Trustee is closed for business.

 

“Calculation Agent” shall have the meaning set forth in Section 2.5(d)(i)
hereof.

 

“Capital Treatment Event” means the receipt by the Company and the Trust of an
Opinion of Counsel, rendered by a law firm having a recognized national bank
regulatory practice, to the effect that, as a result of (a) any amendment to, or
change (including any announced prospective change) in, the laws (or any
regulations thereunder) of the United States or any political subdivision
thereof or therein, or (b) any official or administrative pronouncement or
action or judicial decision interpreting or applying such laws or regulations,
which amendment or change is effective or which pronouncement or decision is
announced on or after the date of issuance of the Trust Preferred Securities
under the Trust Agreement, there is more than an insubstantial risk of
impairment of the Company’s ability to treat the Trust Preferred Securities (or
any substantial portion thereof) as Tier 1 capital (or the then equivalent
thereof), for purposes of the capital adequacy guidelines of the Federal Reserve
(or any successor thereto), as then in effect and applicable to the Company;
provided, however, that the Trust or the Company shall have requested and
received such an Opinion of Counsel with regard to such matters within a
reasonable period of time after the Trust or the Company shall have become aware
of the probable occurrence of any such event.

 

“Certificate” means a certificate signed by the principal executive officer, the
principal financial officer, the principal accounting officer, the treasurer or
any vice president of the Company. The Certificate need not comply with the
provisions of Section 15.7 hereof.

 

“Change in 1940 Act Law” shall have the meaning set forth in the definition of
“Investment Company Event.”

 

“Commission” means the Securities and Exchange Commission.

 

“Common Securities” means undivided common beneficial interests in the assets of
the Trust that rank pari passu with the Trust Preferred Securities; provided,
however, that upon the occurrence of an Event of Default, the rights of holders
of Common Securities to payment in respect of distributions and payments upon
liquidation, redemption and otherwise are subordinated to the rights of holders
of Trust Preferred Securities.

 

-3-



--------------------------------------------------------------------------------

“Company” means Indian River Banking Company, a corporation duly organized and
validly existing under the laws of the State of Florida, and, subject to the
provisions of Article XII, shall also include its successors and assigns.
“Compounded Interest” shall have the meaning set forth in Section 4.1 hereof.

 

“Corporate Trust Office” means the office of the Trustee or the Property Trustee
at which, at any particular time, its corporate trust business shall be
principally administered, which office at the date hereof is located at 919
Market Street, Suite 700, Wilmington, Delaware 19801, Attention: Corporate Trust
Administration.

 

“Custodian” means any receiver, trustee, assignee, liquidator, or similar
official under any Bankruptcy Law.

 

“Debentures” shall have the meaning set forth in the Recitals hereto.

 

“Debentureholder,” “holder of Debentures,” “registered holder,” or other similar
term, means the Person or Persons in whose name or names a particular Debenture
shall be registered on the books of the Company or the Trustee kept for that
purpose in accordance with the terms of this Indenture.

 

“Debenture Register” shall have the meaning set forth in Section 2.7(b) hereof.

 

“Debt” means with respect to any Person, whether recourse is to all or a portion
of the assets of such Person and whether or not contingent, (i) every obligation
of such Person for money borrowed; (ii) every obligation of such Person
evidenced by bonds, debentures, notes or other similar instruments, including
obligations incurred in connection with the acquisition of property, assets or
businesses; (iii) every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person; (iv) every obligation of such Person issued or assumed
as the deferred purchase price of property or services (but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business); (v) every capital lease obligation of such Person; and (vi) every
obligation of the type referred to in clauses (i) through (v) of another Person
and all dividends of another Person the payment of which, in either case, such
Person has guaranteed or is responsible or liable, directly or indirectly, as
obligor or otherwise.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Deferred Interest” shall have the meaning set forth in Section 4.1 hereof.

 

“Dissolution Event” means that as a result of the occurrence and continuation of
a Special Event, the Trust is to be dissolved in accordance with the Trust
Agreement and the Debentures held by the Property Trustee are to be distributed
to the holders of the Trust Securities issued by the Trust pro rata in
accordance with the Trust Agreement.

 

-4-



--------------------------------------------------------------------------------

“Event of Default” means, with respect to the Debentures, any event specified in
Section 7.1, which has continued for the period of time, if any, and after the
giving of the notice, if any, therein designated.

 

“Exchange Act,” means the Securities Exchange Act of 1934 or any successor
statute thereto, in each case as amended from time to time.

 

“Extended Interest Payment Period” shall have the meaning set forth in Section
4.1 hereof.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“Floating Interest Rate” shall have the meaning set forth in Section 2.5(a)
hereof.

 

“Generally Accepted Accounting Principles” means such accounting principles as
are generally accepted at the time of any computation required hereunder.

 

“Governmental Obligations” means securities that are (i) direct obligations of
the United States of America for the payment of which its full faith and credit
is pledged; or (ii) obligations of a Person controlled or supervised by and
acting as an agency or instrumentality of the United States of America, the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America that, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depository receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act) as custodian with respect to any such Governmental
Obligation or a specific payment of principal of or interest on any such
Governmental Obligation held by such custodian for the account of the holder of
such depository receipt; provided, however, that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the Governmental Obligation or the specific payment of
principal of or interest on the Governmental Obligation evidenced by such
depositary receipt.

 

“Herein,” “hereof,” and “hereunder,” and other words of similar import, refer to
this Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into in accordance with the terms hereof.

 

“Initial Interest Payment Date” means the date of the Initial Purchaser’s
transfer of the Trust Preferred Securities.

 

“Initial Interest Payment Period” means the period of time commencing the date
of issuance of the Trust Preferred Securities and this Indenture and ending upon
the effective date of the transfer of the Trust Preferred Securities by the
Initial Purchaser.

 

“Initial Purchaser” shall mean the person that acquires the Trust Preferred
Securities upon the original issuance thereof by the Trust.

 

-5-



--------------------------------------------------------------------------------

“Interest Payment Date” has the meaning specified in Section 2.5(a) hereof.

 

“Interest Payment Period” has the meaning specified in Section 2.5(a) hereof.

 

“Interest Reset Date” has the meaning specified in Section 2.5(d) hereof.

 

“Investment Company Act,” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.

 

“Investment Company Event” means the receipt by the Trust and the Company of an
Opinion of Counsel, rendered by a law firm having a recognized national
securities law practice, to the effect that, as a result of the occurrence of a
change in law or regulation or a change in interpretation or application of law
or regulation by any legislative body, court, governmental agency or regulatory
authority (a “Change in 1940 Act Law”), the Trust is or shall be considered an
“investment company” that is required to be registered under the Investment
Company Act, which Change in 1940 Act Law becomes effective on or after the date
of original issuance of the Trust Preferred Securities under the Trust
Agreement; provided, however, that the Trust or the Company shall have requested
and received such an Opinion of Counsel with regard to such matters within a
reasonable period of time after the Trust or the Company shall have become aware
of a Change in 1940 Act Law.

 

“LIBOR” means the London Interbank Offered Rate for U.S. Dollar deposits in
Europe as determined by the Calculation Agent according to Section 2.5(d)
hereof.

 

“Maturity Date” means the date on which the Debentures mature and on which the
principal shall be due and payable together with all accrued and unpaid interest
thereon including Compounded Interest and Additional Interest, if any.

 

“Ministerial Action” shall have the meaning set forth in Section 3.1 hereof.

 

“Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, President or a Vice President and by the Treasurer or an Assistant
Treasurer or the Secretary or an Assistant Secretary of the Company that is
delivered to the Trustee in accordance with the terms hereof. Each such
certificate shall include the statements provided for in Section 15.7, if and to
the extent required by the provisions thereof.

 

“Opinion of Counsel” means an opinion in writing of independent, outside legal
counsel for the Company that is delivered to the Trustee in accordance with the
terms hereof. Each such opinion shall include the statements provided for in
Section 15.7, if and to the extent required by the provisions thereof.

 

“Outstanding” when used with reference to the Debentures, means, subject to the
provisions of Section 10.4, as of any particular time, all Debentures
theretofore authenticated and delivered by the Trustee under this Indenture,
except (i) Debentures theretofore canceled by the Trustee or any Paying Agent,
or delivered to the Trustee or any Paying Agent for cancellation or that have
previously been canceled; (ii) Debentures or portions thereof for the payment or
redemption of which money or Governmental Obligations in the necessary amount
shall have been deposited in trust with the Trustee or with any Paying Agent
(other than the Company) or

 

-6-



--------------------------------------------------------------------------------

shall have been set aside and segregated in trust by the Company (if the Company
shall act as its own Paying Agent); provided, however, that if such Debentures
or portions of such Debentures are to be redeemed prior to the maturity thereof,
notice of such redemption shall have been given as provided in Article III or
provision satisfactory to the Trustee shall have been made for giving such
notice; and (iii) Debentures in lieu of or in substitution for which other
Debentures shall have been authenticated and delivered pursuant to the terms of
Section 2.7; provided, however, that in determining whether the holders of the
requisite percentage of Debentures have given any such request, notice, consent
or waiver hereunder, Debentures held by the Company or any Affiliate of the
Company shall not be included; provided, further, that the Trustee shall be
protected in acting or relying upon any request, notice, consent or waiver
unless a Responsible Officer of the Trustee shall have actual knowledge that the
holder of any such Debenture is the Company or an Affiliate thereof.

 

“Paying Agent” means any paying agent or co-paying agent appointed pursuant to
Section 5.3 hereof.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, joint venture, joint-stock company, unincorporated
organization or other entity or government or any agency or political
subdivision thereof.

 

“Predecessor Debenture” means every previous Debenture evidencing all or a
portion of the same debt as that evidenced by such particular Debenture; and,
for the purposes of this definition, any Debenture authenticated and delivered
under Section 2.9 in lieu of a lost, destroyed or stolen Debenture shall be
deemed to evidence the same debt as the lost, destroyed or stolen Debenture.

 

“Property Trustee” has the meaning set forth in the Trust Agreement.

 

“Resale Restriction Termination Date” means, with respect to the offer, sale or
other transfer of a Debenture, (a) the date which is two years (or such shorter
period of time as permitted by Rule 144(k) under the Securities Act) after the
later of the original issue date of such Debenture and the last date on which
the Company or any Affiliate of the Company was the owner of such Debenture (or
any predecessor of the Debenture) and (b) such later date, if any, as may be
required by applicable laws.

 

“Redemption Date” shall have the meaning set forth in Section 3.2(a) hereof.

 

“Redemption Price” shall have the meaning set forth in Section 3.1 hereof.

 

“Responsible Officer” when used with respect to the Trustee means any officer
within the Corporate Trust Office of the Trustee with direct responsibility for
the administration of this Indenture, including any vice president, any
assistant vice president, any assistant secretary or any other officer or
assistant officer of the Trustee customarily performing functions similar to
those performed by the Persons who at the time shall be such officers or to whom
such corporate trust matter is referred because of that officer’s knowledge of
and familiarity with the particular subject.

 

“Scheduled Maturity Date” means November 7, 2032.

 

-7-



--------------------------------------------------------------------------------

“Securities Act,” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.

 

“Senior Debt” means the principal of (and premium, if any) and interest, if any
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company whether or not such
claim for post-petition interest is allowed in such proceeding), on all Debt,
whether incurred on or prior to the date of this Indenture or thereafter
incurred, unless, in the instrument creating or evidencing the same or pursuant
to which the same is outstanding, it is provided that such obligations are not
superior in right of payment to the Debentures or to other Debt which is pari
passu with, or subordinated to, the Debentures; provided, however, that Senior
Debt shall not be deemed to include (i) any Debt of the Company owed which when
incurred and without respect to any election under Section 1111(b) of the United
States Bankruptcy Code of 1978, as amended, was without recourse to the Company;
(ii) Debt which by its terms is subordinated to trade accounts payable or
accrued liabilities arising in the ordinary course of business; and (iii) Debt
which constitutes Subordinated Debt.

 

“Senior Indebtedness” shall have the meaning set forth in Section 16.1 hereof.

 

“Special Event” means a Tax Event, an Investment Company Event or a Capital
Treatment Event.

 

“Subordinated Debt” means the principal of (and premium, if any) and interest,
if any (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company whether or not such
claim for post-petition interest is allowed in such proceeding), on Debt,
whether incurred on or prior to the date of this Indenture or thereafter
incurred, which is by its terms expressly provided to be junior and subordinate
to Senior Debt of the Company (other than the Debentures); provided, however,
that Subordinated Debt will not be deemed to include (i) any Debt of the Company
which when incurred and without respect to any election under Section 1111(b) of
the United States Bankruptcy Code of 1978, as amended, was without recourse to
the Company, (ii) any Debt which by its terms is subordinated to trade accounts
payable or accrued liabilities arising in the ordinary course of business; (iii)
Debt which constitutes Senior Debt and (iv) any Debt of the Company under debt
securities (and guarantees in respect of these debt securities) initially issued
to any trust, or a trustee of a trust, partnership or other entity affiliated
with the Company that is, directly or indirectly, a financing vehicle of the
Company in connection with the issuance by that entity of preferred securities
or other securities which are intended to qualify for Tier 1 capital treatment
for purposes of the capital adequacy guidelines of the Federal Reserve, as then
in effect.

 

“Subsidiary” means, with respect to any Person, (i) any corporation at least a
majority of whose outstanding Voting Stock shall at the time be owned, directly
or indirectly, by such Person or by one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries; (ii) any general partnership,
limited liability company, joint venture or similar entity, at least a majority
of whose outstanding partnership or similar interests shall at the time be owned
by such Person, or by one or more of its Subsidiaries, or by such Person and one
or more of its Subsidiaries; and (iii) any limited partnership of which such
Person or any of its Subsidiaries is a general partner.

 

-8-



--------------------------------------------------------------------------------

“Tax Event” means the receipt by the Company and the Trust of an Opinion of
Counsel, rendered by a law firm having a recognized federal tax law practice, to
the effect that, as a result of any amendment to, or change (including any
announced prospective change) in, the laws (or any regulations thereunder) of
the United States or any political subdivision or taxing authority thereof or
therein, or as a result of any official administrative pronouncement or judicial
decision interpreting or applying such laws or regulations, which amendment or
change is effective or which pronouncement or decision is announced on or after
the date of issuance of the Trust Preferred Securities under the Trust
Agreement, there is more than an insubstantial risk that (i) the Trust is, or
shall be within 90 days after the date of such Opinion of Counsel, subject to
United States federal income tax with respect to income received or accrued on
the Debentures; (ii) interest payable by the Company on the Debentures is not,
or within 90 days after the date of such Opinion of Counsel, shall not be,
deductible by the Company, in whole or in part, for United States federal income
tax purposes; or (iii) the Trust is, or shall be within 90 days after the date
of such Opinion of Counsel, subject to more than a de minimis amount of other
taxes, duties, assessments or other governmental charges; provided, however,
that the Trust or the Company shall have requested and received such an Opinion
of Counsel with regard to such matters within a reasonable period of time after
the Trust or the Company shall have become aware of the occurrence or the
possible occurrence of any of the events described in clauses (i) through (iii)
above.

 

“Three-Month LIBOR” shall have the meaning set forth in Section 2.5(d) hereof.

 

“Trust” means Indian River Capital Trust I, a Delaware statutory business trust.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, effective as
of September 30, 2002, of the Trust, as amended from time to time.

 

“Trust Preferred Securities” means undivided preferred beneficial interests in
the assets of the Trust that rank pari passu with Common Securities issued by
the Trust; provided, however, that upon the occurrence of an Event of Default,
the rights of holders of Common Securities to payment in respect of
distributions and payments upon liquidation, redemption and otherwise are
subordinated to the rights of holders of Trust Preferred Securities.

 

“Trust Preferred Securities Guarantee” means any guarantee that the Company may
enter into with the Trustee or other Persons that operates directly or
indirectly for the benefit of holders of Trust Preferred Securities.

 

“Trustee” means Wells Fargo Bank, National Association and, subject to the
provisions of Article IX, shall also include its successors and assigns in each
such Person’s capacity as trustee hereunder, and, if at any time there is more
than one Person acting in such capacity hereunder, “Trustee” shall mean each
such Person.

 

“Trust Indenture Act,” means the Trust Indenture Act of 1939 or any successor
statute thereto, in each case as amended from time to time.

 

“Trust Securities” means the Common Securities and Trust Preferred Securities,
collectively.

 

-9-



--------------------------------------------------------------------------------

“Voting Stock,” as applied to stock of any Person, means shares, interests,
participations or other equivalents in the equity interest (however designated)
in such Person having ordinary voting power for the election of a majority of
the directors (or the equivalent) of such Person, other than shares, interests,
participations or other equivalents having such power only by reason of the
occurrence of a contingency.

 

ARTICLE II

 

ISSUE, DESCRIPTION, TERMS, CONDITIONS,

REGISTRATION AND EXCHANGE OF THE DEBENTURES

 

Section 2.1 Designation and Principal Amount.

 

There is hereby authorized Debentures designated the “Floating Rate Junior
Subordinated Deferrable Interest Debentures due November 7, 2032,” limited in
aggregate principal amount to Seven Million Two Hundred Seventeen Thousand
Dollars ($7,217,000) which amount shall be as set forth in any written order of
the Company for the authentication and delivery of Debentures pursuant to
Section 2.6.

 

Section 2.2 Maturity.

 

  (a) The Maturity Date shall be either:

 

  (i) the Scheduled Maturity Date; or

 

  (ii) if the Company elects to accelerate the Maturity Date to be a date prior
to the Scheduled Maturity Date in accordance with Sections 2.2(b) and 2.2(c),
the Accelerated Maturity Date.

 

(b)       The Company may at any time before the day which is 90 days before the
Scheduled Maturity Date and after November 7, 2007, elect to shorten the
Maturity Date only once to the Accelerated Maturity Date provided that the
Company has received the prior approval of the Federal Reserve if then required
under applicable capital guidelines, policies or regulations of the Federal
Reserve.

 

(c)       If the Company elects to accelerate the Maturity Date in accordance
with Section 2.2(b), the Company shall give notice to the Trustee and the Trust
(unless the Property Trustee is not the holder of the Debentures, in which case
the Trustee will give notice to the holders of the Debentures) of the
acceleration of the Maturity Date and the Accelerated Maturity Date at least 30
days and no more than 180 days before the Accelerated Maturity Date.

 

Section 2.3 Form and Payment.

 

The Debentures shall be issued in certificated form, registered in the name of
the holder thereof, without interest coupons. The Debentures, including the
Certificate of Authentication, shall be substantially in the form of Exhibit A
hereto. Prior to the Resale Restriction Termination Date, the Debentures will be
issued and may only be transferred in a minimum

 

-10-



--------------------------------------------------------------------------------

aggregate principal amount of $100,000. Subsequent to the Resale Restriction
Termination Date, the Debentures may only be transferred in a minimum aggregate
principal amount of $100,000. Any attempted transfer not in accordance with the
preceding two sentences shall be void and of no effect whatsoever.

 

Principal and interest on the Debentures issued in certificated form shall be
payable, the transfer of such Debentures shall be registrable and such
Debentures shall be exchangeable for Debentures bearing identical terms and
provisions at or through the office or agency of the Trustee; provided, however,
that payment of interest may be made at the option of the Company by check
mailed to the holder at such address as shall appear in the Debenture Register
or by wire transfer to an account maintained by the holder as specified in the
Debenture Register, provided that the holder provides proper transfer
instructions by the regular record date. Notwithstanding the foregoing, so long
as the holder of any Debentures is the Property Trustee, the payment of
principal of and interest (including Compounded Interest and Additional
Interest, if any) on such Debentures held by the Property Trustee shall be made
at such place and to such account as may be designated by the Property Trustee.

 

Section 2.4 Initial Interest Payment Period. During the Initial Interest Payment
Period, the Debenture shall accrue interest at the rate of 3.55% per annum over
the Three-Month LIBOR Rate (as defined in Section 2.5(d) below). Interest during
the Initial Interest Payment Period shall be computed in accordance with Section
2.5(c) of this Indenture and shall be paid upon the Initial Interest Payment
Date in the manner set forth in Section 2.3 of this Indenture.

 

Section 2.5 Interest.

 

(a) [Commencing upon the Initial Interest Payment Period, payment on the
Debentures shall be payable at a floating rate (the “Floating Interest Rate”)
equal to no more than 3.75% over the Three Month LIBOR Rate (the “Rate
Premium”). The Rate Premium shall be determined on the Initial Interest Payment
Date. Interest shall be calculated at the Floating Interest Rate from the
Initial Interest Payment Date until the principal thereof becomes due and
payable, and on any overdue principal and (to the extent that payment of such
interest is enforceable under applicable law) on any overdue installment of
interest at the Floating Interest Rate, compounded quarterly, payable (subject
to the provisions of Section 2.4 and Article IV) quarterly in arrears on
February 7, May 7, August 7 and November 7 each year (each such date, an
“Interest Payment Date,” and each quarterly period, an “Interest Payment
Period”), commencing on day following the date of expiration of the Initial
Interest Payment Period to the Person in whose name such Debenture or any
Predecessor Debenture is registered, at the close of business on the regular
record date for such interest installment, which shall be the 15th of the month
of preceding Interest Payment Date. The first Distribution Date shall be on
February 7, 2003.

 

(b) The Floating Interest Rate for each Interest Payment Period will be set on
the second London business day preceding each Interest Payment Date; provided,
that the initial Floating Interest Rate will be set on the second London
business day preceding the Initial Interest Payment Date. If the Interest Reset
Date is not a Business Day, then such Interest Reset Date shall be the next
succeeding day which is a Business Day. In no event shall the Floating Interest
Rate exceed 12% prior to November 7, 2007.

 

-11-



--------------------------------------------------------------------------------

(c) The amount of interest payable for the Initial Interest Payment Period and
any Interest Payment Period shall be computed on the basis of a 360-day year and
the actual number of days in such Initial Interest Payment Period or Interest
Payment Period. In the event that any date on which interest is payable on the
Debentures is not a Business Day, then payment of interest payable on such date
shall be made on the next succeeding day which is a Business Day except that, if
such Business Day is in the next succeeding calendar year, such payment shall be
made on the immediately preceding Business Day, in each case with the same force
and effect as if made on the date such payment was originally payable.

 

(d) The “Three-Month LIBOR Rate” shall mean the rate determined in accordance
with the following provisions:

 

  (i) On the second London Business Day (provided that on such day commercial
banks are open for business (including dealings in foreign currency deposits) in
London (a “LIBOR Banking Day”) preceding each March 15, June 15, September 15
and November 15 (except with respect to the Initial Interest Payment Period and
the Interest Payment Period commencing the day after the Initial Interest
Payment Date) (each such date, an “Interest Reset Date”), Wells Fargo Bank,
National Association (the “Calculation Agent”), will determine the Three-Month
LIBOR Rate which shall be the rate for deposits in the London interbank market
in U.S. dollars having a three-month maturity which appears on the Telerate Page
3750 as of 11:00 a.m., London time, on such Interest Reset Date. “Telerate Page
3750” means the display on Page 3750 of the Bloomberg Financial Markets
Commodities News (or such other page as may replace that page on that service
for the purpose of displaying London interbank offered rates of major banks for
U.S. dollar deposits). If the Three-Month LIBOR Rate on such Interest Reset Date
does not appear on the Telerate Page 3750, such Three-Month LIBOR Rate will be
determined as described in (ii) below. “LIBOR Business Day” means any day that
is not a Saturday, Sunday or other day on which commercial banking institutions
in New York, New York or Wilmington, Delaware are authorized or obligated by law
or executive order to be closed. If such rate is superseded on Telerate Page
3750 by a corrected rate before 12:00 noon (London time) on the same Interest
Reset Date, the corrected rate as so substituted will be the applicable LIBOR
for that Interest Reset Date.

 

  (ii) If, on any Interest Reset Date, such rate does not appear on Telerate
Page 3750 as reported by Bloomberg Financial Markets Commodities News or such
other page as may replace such Telerate Page 3750, the Calculation Agent shall
determine the arithmetic mean of quotations of the Reference Banks (defined
below) to leading banks in the London interbank market for three-month U.S.
Dollar deposits in Europe (in an amount determined

 

-12-



--------------------------------------------------------------------------------

by the Calculation Agent by reference to requests for quotations as of
approximately 11:00 a.m. (London time) on the Interest Reset Date made by the
Calculation Agent to the Reference Banks. If, on any Interest Reset Date, only
one or none of the Reference Banks provide such a quotation, LIBOR shall be
deemed to be the arithmetic mean of the offered quotations that at least two
leading banks in the City of New York (as selected by the Calculation Agent) are
quoting on the relevant Interest Reset Date for three-month U.S. Dollar deposits
in Europe at approximately 11:00 a.m. (London time) (in an amount determined by
the Calculation Agent). As used herein, “Reference Banks” means four major banks
in the London interbank market selected by the Calculation Agent.

 

  (iii) If the Calculation Agent is required but is unable to determine a rate
in accordance with at least one of the procedures provided above, LIBOR shall be
LIBOR in effect on the previous Interest Reset Date (whether or not LIBOR for
such period was in fact determined on such Interest Reset Date)

 

(e) The Floating Interest Rate and amount of interest to be paid on the
debentures for the Initial Interest Payment Period and each Interest Payment
Period will be determined by the Calculation Agent. All calculations made by the
Calculation Agent shall, in the absence of manifest error, be conclusive for all
purposes and binding on the Company and the holders of this Debenture. In the
event that any then acting Calculation Agent shall be unable or unwilling to
act, or that such Calculation Agent shall fail duly to establish the Floating
Interest Rate for any Interest Payment Period, or that the Company proposes to
remove such Calculation Agent, or that the Calculation Agent proposes to
terminate its services as Calculation Agent, the Company shall appoint another
Person, which is a bank, trust company, investment banking firm or other
financial institution, to act as the Calculation Agent. The Trustee shall
provide written notice of the Floating Interest Rate as certified by the
Calculation Agent to each holder of Debentures as set forth in the Debenture
Register no later than five Business Days following each Interest Reset Date.

 

(f) If, at any time while the Trust or the Property Trustee is the holder of any
Debentures, the Trust or the Property Trustee is subject to or is required to
pay any taxes, duties, assessments or governmental charges of whatever nature
(including withholding taxes) imposed by the United States, or any other taxing
authority, then, in any case, the Company shall pay as additional amounts
(“Additional Sums”) on the Debentures held by the Trust or the Property Trustee,
such additional amounts as shall be required so that the net amounts received
and retained by the Trust and the Property Trustee after the withholding or
paying of such taxes, duties, assessments or other governmental charges shall be
equal to the amounts the Trust and the Property Trustee would have received and
retained had no such taxes, duties, assessments or other government charges been
imposed.

 

-13-



--------------------------------------------------------------------------------

(h) The Floating Interest Rate will in no event be higher than the maximum rate
permitted by the law of the State of Florida, or, if higher, the law of the
United States of America.

 

Section 2.6 Execution and Authentications.

 

(a) The Debentures shall be signed on behalf of the Company by its Chief
Executive Officer, President or one of its Vice Presidents, under its corporate
seal, if any, attested by its Secretary or one of its Assistant Secretaries.
Signatures may be in the form of a manual or facsimile signature. The Company
may use the facsimile signature of any Person who shall have been a Chief
Executive Officer, President or Vice President thereof, or of any Person who
shall have been a Secretary or Assistant Secretary thereof, notwithstanding the
fact that at the time the Debentures shall be authenticated and delivered or
disposed of such Person shall have ceased to be the Chief Executive Officer,
President or a Vice President, or the Secretary or an Assistant Secretary, of
the Company (and any such signature shall be binding on the Company). The
corporate seal of the Company, if any, may be in the form of a facsimile of such
seal and may be impressed, affixed, imprinted or otherwise reproduced on the
Debentures. The Debentures may contain such notations, legends or endorsements
required by law, stock exchange rule or usage. Each Debenture shall be dated the
date of its authentication by the Trustee. A Debenture shall not be valid until
authenticated manually by an authorized signatory of the Trustee, or by an
Authenticating Agent. Such signature shall be conclusive evidence that the
Debenture so authenticated has been duly authenticated and delivered hereunder
and that the holder is entitled to the benefits of this Indenture.

 

(b) At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Debentures executed by the Company to the
Trustee for authentication, together with a written order of the Company for the
authentication and delivery of such Debentures signed by its Chief Executive
Officer, President or any Vice President and its Treasurer or any Assistant
Treasurer, and the Trustee in accordance with such written order shall
authenticate and deliver such Debentures.

 

(c) In authenticating such Debentures and accepting the additional
responsibilities under this Indenture in relation to such Debentures, the
Trustee shall be entitled to receive, and (subject to Section 9.1(b)) shall be
fully protected in relying upon, an Opinion of Counsel stating that the form and
terms thereof have been established in conformity with the provisions of this
Indenture.

 

(d) The Trustee shall not be required to authenticate such Debentures if the
issue of such Debentures pursuant to this Indenture shall affect the Trustee’s
own rights, duties or immunities under the Debentures and this Indenture or
otherwise in a manner that is not reasonably acceptable to the Trustee.

 

Section 2.7 Registration of Transfer and Exchange.

 

(a) Subject to Section 2.3, Debentures may be exchanged upon presentation
thereof at the office or agency of the Company designated for such purpose in

 

-14-



--------------------------------------------------------------------------------

Wilmington, Delaware or at the office of the Debenture Registrar, for other
Debentures and for a like aggregate principal amount in denominations of
integral multiples of $1,000, upon payment of a sum sufficient to cover any tax
or other governmental charge in relation thereto, all as provided in this
Section 2.7. In respect of any Debentures so surrendered for exchange, the
Company shall execute, the Trustee, upon written order of the Company, shall
authenticate and such office or agency shall deliver in exchange therefore the
Debenture or Debentures that the Debentureholder making the exchange shall be
entitled to receive, bearing numbers not contemporaneously outstanding.

 

(b) The Company shall keep, or cause to be kept, at its office or agency
designated for such purpose in Wilmington, Delaware or at the office of the
Debenture Registrar or such other location designated by the Company a register
or registers (herein referred to as the “Debenture Register”) in which, subject
to such reasonable regulations as it may prescribe, the Company shall register
the Debentures and the transfers of Debentures as provided in this Article II
and which at all reasonable times shall be open for inspection by the Trustee.
The registrar for the purpose of registering Debentures and transfer of
Debentures as herein provided shall initially be the Trustee and thereafter as
may be appointed by the Company as authorized by Board Resolution (the
“Debenture Registrar”). Subject to Section 2.3, upon surrender for transfer of
any Debenture at the office or agency of the Company designated for such
purpose, the Company shall execute, the Trustee, upon written order of the
Company, shall authenticate and such office or agency shall deliver in the name
of the transferee or transferees a new Debenture or Debentures for a like
aggregate principal amount. All Debentures presented or surrendered for exchange
or registration of transfer, as provided in this Section 2.7, shall be
accompanied (if so required by the Company or the Debenture Registrar) by a
written instrument or instruments of transfer, in form satisfactory to the
Company or the Debenture Registrar, duly executed by the registered holder or by
such holder’s duly authorized attorney in writing.

 

(c) Notwithstanding anything herein to the contrary, Debentures may not be
transferred except in compliance with the restricted securities legends set
forth below, unless otherwise determined by the Company, upon the advice of
legal counsel, in accordance with applicable law:

 

THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS. NEITHER THIS DEBENTURE NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
PRIOR TO (X) THE DATE WHICH IS TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144(k) UNDER THE SECURITIES ACT) AFTER THE LATER OF (i) THE
ORIGINAL ISSUE DATE HEREOF OR (ii) THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS DEBENTURE (OR ANY PREDECESSOR OF
THIS DEBENTURE) AND (Y) SUCH LATER DATE,

 

-15-



--------------------------------------------------------------------------------

IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAWS (THE “RESALE RESTRICTION
TERMINATION DATE”), THE HOLDER OF THIS DEBENTURE BY ITS ACCEPTANCE HEREOF AGREES
FOR THE BENEFIT OF THE COMPANY TO OFFER, SELL OR OTHERWISE TRANSFER THIS
DEBENTURE ONLY (A) TO THE COMPANY OR AN AFFILIATE OF THE COMPANY, (B) PURSUANT
TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THIS DEBENTURE IS ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A (“RULE 144A”) PROMULGATED UNDER THE SECURITIES ACT, TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (D) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a)(1), (2), (3) OR (7)
OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS DEBENTURE FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL “ACCREDITED INVESTOR,”
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN
CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (E)
PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE, TRANSFER OR OTHER DISPOSITION (i) PURSUANT TO CLAUSES (D)
OR (E) TO REQUIRE THE DELIVERY BY THE HOLDER OF AN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO THE COMPANY TO CONFIRM
THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND (ii) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF
TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS DEBENTURE IS COMPLETED
AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE AND THE REGISTRAR IN CONNECTION
WITH ANY TRANSFER OF THIS DEBENTURE PRIOR TO THE RESALE RESTRICTION TERMINATION
DATE. THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE CERTIFICATE OF
TRANSFER RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THE CERTIFICATE OF
TRANSFER TO THE TRUSTEE AND THE REGISTRAR. THIS LEGEND WILL BE REMOVED UPON
REQUEST OF THE HOLDER AFTER THE EARLIER OF (i) THE TRANSFER OF THE DEBENTURE
EVIDENCED HEREBY PURSUANT TO CLAUSE (B) ABOVE OR (ii) THE RESALE RESTRICTION
TERMINATION DATE. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS DEBENTURE OF THE RESALE RESTRICTIONS REFERRED TO
HEREIN.

 

PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, THIS DEBENTURE MAY BE
TRANSFERRED OR EXCHANGED ONLY IN A MINIMUM AGGREGATE PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000. ANY

 

-16-



--------------------------------------------------------------------------------

ATTEMPTED TRANSFER OF THIS DEBENTURE IN AN AGGREGATE PRINCIPAL AMOUNT OF LESS
THAN $100,000 PRIOR TO THE RESALE RESTRICTION TERMINATION DATE SHALL BE DEEMED
TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. AFTER SUCH RESALE RESTRICTION
TERMINATION DATE, ANY ATTEMPTED TRANSFER OF THIS DEBENTURE IN AN AGGREGATE
PRINCIPAL AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO
LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF THIS DEBENTURE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE
RIGHT TO RECEIVE INTEREST PAYMENTS ON THIS DEBENTURE, AND SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS DEBENTURE.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE INDENTURE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

(d) No service charge shall be made for any exchange or registration of transfer
of Debentures, or issue of new Debentures in case of partial redemption, but the
Company may require payment of a sum sufficient to cover any tax or other
governmental charge in relation thereto. Other than exchanges pursuant to
Section 2.8, the Company shall not be required (i) to issue, exchange or
register the transfer of any Debentures during a period beginning at the opening
of 15 business days before the day of the mailing of a notice of redemption of
less than all the Outstanding Debentures and ending at the close of business on
the day of such mailing; nor (ii) to register the transfer of or exchange any
Debentures or portions thereof called for redemption.

 

(e) Nothing herein withstanding, the Property Trustee shall not be authorized,
other than in the case of Default, to cause the transfer of a Debenture issued
hereunder except (i) upon prior consent and authorization by the Administrative
Trustees or (ii) upon order of a court of competent jurisdiction.

 

(f) Debentures may only be transferred, in whole or in part, in accordance with
the terms and conditions set forth in this Indenture. Any transfer or purported
transfer of any Debenture not made in accordance with this Indenture shall be
null and void.

 

Section 2.8 Temporary Debentures.

 

Pending the preparation of definitive Debentures, the Company may execute, and
the Trustee shall authenticate and deliver, temporary Debentures (printed,
lithographed, or typewritten). Such temporary Debentures shall be substantially
in the form of the definitive Debentures in lieu of which they are issued, but
with such omissions, insertions and variations as may be appropriate for
temporary Debentures, all as may be determined by the Company. Every temporary
Debenture shall be executed by the Company and be authenticated by the Trustee
upon the same conditions and in substantially the same manner, and with like
effect, as the

 

-17-



--------------------------------------------------------------------------------

definitive Debentures. Without unnecessary delay the Company shall execute and
shall furnish definitive Debentures and thereupon any or all temporary
Debentures may be surrendered in exchange therefor (without charge to the
holders), at the office or agency of the Company designated for that purpose in
Wilmington, Delaware or such other office or agency as the Company shall
designate for that purpose pursuant to Section 5.2 hereof, and the Trustee shall
authenticate, upon written order of the Company, and such office or agency shall
deliver in exchange for such temporary Debentures an equal aggregate principal
amount of definitive Debentures, unless the Company advises the Trustee to the
effect that definitive Debentures need not be authenticated and furnished until
further notice from the Company. Until so exchanged, the temporary Debentures
shall be entitled to the same benefits under this Indenture as definitive
Debentures authenticated and delivered hereunder.

 

Section 2.9 Mutilated, Destroyed, Lost or Stolen Debentures.

 

(a) In case any temporary or definitive Debenture shall become mutilated or be
destroyed, lost or stolen, the Company (subject to the next succeeding sentence)
shall execute, and upon the Company’s written order and request the Trustee
(subject as aforesaid) shall authenticate and deliver, a new Debenture bearing a
number not contemporaneously outstanding, in exchange and substitution for the
mutilated Debenture, or in lieu of and in substitution for the Debenture so
destroyed, lost, stolen or mutilated. In every case the applicant for a
substituted Debenture shall furnish to the Company and the Trustee such security
or indemnity as may be required by them to hold each of them harmless, and, in
every case of destruction, loss or theft, the applicant shall also furnish to
the Company and the Trustee evidence to their satisfaction of the destruction,
loss or theft of the applicant’s Debenture and of the ownership thereof. The
Trustee may authenticate any such substituted Debenture and deliver the same
upon the written order and request or authorization of the Chief Executive
Officer, President or any Vice President and the Treasurer or any Assistant
Treasurer of the Company. Upon the issuance of any substituted Debenture, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
In case any Debenture that has matured or is about to mature shall become
mutilated or be destroyed, lost or stolen, the Company may, instead of issuing a
substitute Debenture, pay or authorize the payment of the same (without
surrender thereof except in the case of a mutilated Debenture) if the applicant
for such payment shall furnish to the Company and the Trustee such security or
indemnity as they may require to hold them harmless, and, in case of
destruction, loss or theft, evidence to the satisfaction of the Company and the
Trustee of the destruction, loss or theft of such Debenture and of the ownership
thereof.

 

(b) Every replacement Debenture issued pursuant to the provisions of this
Section 2.9 shall constitute an additional contractual obligation of the Company
whether or not the mutilated, destroyed, lost or stolen Debenture shall be found
at any time, or be enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Debentures duly issued hereunder. All Debentures shall be held and owned upon
the express condition that the foregoing provisions are exclusive with respect
to the replacement or payment of mutilated,

 

-18-



--------------------------------------------------------------------------------

destroyed, lost or stolen Debentures, and shall preclude (to the extent lawful)
any and all other rights or remedies, notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement or
payment of negotiable instruments or other securities without their surrender.

 

Section 2.10 Cancellation.

 

All Debentures surrendered for the purpose of payment, redemption, exchange or
registration of transfer shall, if surrendered to the Company or any Paying
Agent, be delivered to the Trustee for cancellation, or, if surrendered to the
Trustee, shall be canceled by it, and no Debentures shall be issued in lieu
thereof except as expressly required or permitted by any of the provisions of
this Indenture. On request of the Company at the time of such surrender, the
Trustee shall deliver to the Company canceled Debentures held by the Trustee. In
the absence of such request the Trustee may dispose of canceled Debentures in
accordance with its standard procedures and deliver a certificate of disposition
to the Company. If the Company shall otherwise acquire any of the Debentures,
however, such acquisition shall not operate as a redemption or satisfaction of
the indebtedness represented by such Debentures unless and until the same are
delivered to the Trustee for cancellation.

 

Section 2.11 Benefit of Indenture.

 

Nothing in this Indenture or in the Debentures, express or implied, shall give
or be construed to give to any Person, other than the parties hereto and the
holders of the Debentures (and, with respect to the provisions of Article XVI,
the holders of the Senior Indebtedness) any legal or equitable right, remedy or
claim under or in respect of this Indenture, or under any covenant, condition or
provision herein contained; all such covenants, conditions and provisions being
for the sole benefit of the parties hereto and of the holders of the Debentures
(and, with respect to the provisions of Article XVI, the holders of the Senior
Indebtedness).

 

Section 2.12 Authentication Agent.

 

(a) So long as any of the Debentures remain Outstanding there may be an
Authenticating Agent for any or all such Debentures, and the Trustee shall have
the right to appoint such Authenticating Agent. Said Authenticating Agent shall
be authorized to act on behalf of the Trustee to authenticate Debentures issued
upon exchange, transfer or partial redemption thereof, and Debentures so
authenticated shall be entitled to the benefits of this Indenture and shall be
valid and obligatory for all purposes as if authenticated by the Trustee
hereunder. All references in this Indenture to the authentication of Debentures
by the Trustee shall be deemed to include authentication by an Authenticating
Agent. Each Authenticating Agent shall be acceptable to the Company and shall be
a corporation that has a combined capital and surplus, as most recently reported
or determined by it, sufficient under the laws of any jurisdiction under which
it is organized or in which it is doing business to conduct a trust business,
and that is otherwise authorized under such laws to conduct such business and is
subject to supervision or examination by federal or state authorities. If at any
time any Authenticating Agent shall cease to be eligible in accordance with
these provisions, it shall resign immediately.

 

-19-



--------------------------------------------------------------------------------

(b) Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time (and
upon request by the Company shall) terminate the agency of any Authenticating
Agent by giving written notice of termination to such Authenticating Agent and
to the Company. Upon resignation, termination or cessation of eligibility of any
Authenticating Agent, the Trustee may appoint an eligible successor
Authenticating Agent acceptable to the Company. Any successor Authenticating
Agent, upon acceptance of its appointment hereunder, shall become vested with
all the rights, powers and duties of its predecessor hereunder as if originally
named as an Authenticating Agent pursuant hereto.

 

ARTICLE III

 

REDEMPTION OF DEBENTURES

 

Section 3.1 Special Event Redemption.

 

If, prior to November 7, 2007, a Special Event has occurred and is continuing,
then, notwithstanding Section 3.2(a) but subject to Section 3.2(b), the Company
shall have the right upon not less than 30 days’ nor more than 60 days’ notice
to the holders of the Debentures to redeem the Debentures, in whole but not in
part, for cash within 180 days following the occurrence of such Special Event
(the “180-Day Period”) at a redemption price equal to One Hundred Three Percent
(103%) of the principal amount to be redeemed plus any accrued and unpaid
interest thereon to the date of such redemption (the “Redemption Price”),
provided that if at the time there is available to the Company the opportunity
to eliminate, within the 180-Day Period, a Tax Event by taking some ministerial
action (a “Ministerial Action”), such as filing a form or making an election, or
pursuing some other similar reasonable measure which has no adverse effect on
the Company, the Trustee, the Trust or the holders of the Trust Securities
issued by the Trust, the Company shall pursue such Ministerial Action in lieu of
redemption. The Redemption Price shall be paid prior to 12:00 noon, New York
time, on the date of such redemption or such earlier time as the Company
determines, provided that the Company shall deposit with the Trustee an amount
sufficient to pay the Redemption Price by 10:00 a.m., New York time, on the date
such Redemption Price is to be paid.

 

Section 3.2 Optional Redemption by Company.

 

(a) Subject to the provisions of Section 3.2(b), except as otherwise may be
specified in this Indenture, the Company shall have the right to redeem the
Debentures, in whole or in part, from time to time, on any Interest Payment Date
after November 7, 2007 (each a “Redemption Date”), at a Redemption Price equal
to 100% of the principal amount to be redeemed plus any accrued and unpaid
interest thereon to the Redemption Date. Any redemption pursuant to this Section
3.2(a) shall be made upon not less than 30 days’ nor more than 60 days’ notice
to the holder of the Debentures, at the Redemption Price. If the Debentures are
only partially redeemed pursuant to this Section 3.2, the Debentures shall be
redeemed pro rata or by lot or in such other manner as the Trustee shall in good
faith deem appropriate and fair in its sole discretion. The Redemption Price
shall be paid prior to 12:00 noon, New York time, on the Redemption Date or at
such earlier time as the Company determines provided that the Company shall
deposit with the Trustee an amount sufficient to pay the Redemption Price by
10:00 a.m., New York time, on the Redemption Date.

 

-20-



--------------------------------------------------------------------------------

(b) Any redemption of Debentures pursuant to Section 3.1 or Section 3.2 shall be
subject to the Company obtaining the prior approval of the Federal Reserve, if
such approval is then required under the applicable capital guidelines, policies
or regulations of the Federal Reserve, and any other required regulatory
approvals.

 

(c) If a partial redemption of the Debentures would result in the delisting of
the Trust Preferred Securities issued by the Trust from any national securities
exchange or other organization on which the Trust Preferred Securities are then
listed, if any, the Company shall not be permitted to effect such partial
redemption and may only redeem the Debentures in whole.

 

(d) Subject to the provisions of this Section 3.2, the Company shall have the
right to redeem Debentures in a principal amount equal to the Liquidation Amount
(as defined in the Trust Agreement) of any Trust Preferred Securities purchased
and beneficially owned by the Company, plus an additional principal amount of
Debentures equal to the Liquidation Amount (as defined in the Trust Agreement)
of that number of Common Securities that bears the same proportion to the total
number of Common Securities then outstanding as the number of Trust Preferred
Securities to be redeemed bears to the total number of Trust Preferred
Securities then outstanding. Such Debentures shall be redeemed pursuant to this
Section 3.2(d) only in exchange for and upon surrender by the Company to the
Property Trustee of the Trust Preferred Securities and a proportionate amount of
Common Securities, whereupon the Property Trustee shall cancel the Trust
Preferred Securities and Common Securities so surrendered and a Like Amount (as
defined in the Trust Agreement) of Debentures shall be extinguished by the
Trustee and shall no longer be deemed Outstanding.

 

Section 3.3 Notice of Redemption.

 

In case the Company shall desire to exercise such right to redeem all or, as the
case may be, a portion of the Debentures in accordance with the right reserved
so to do, the Company shall, or shall cause the Trustee to upon receipt of at
least 45 days’ written notice from the Company (which notice shall, in the event
of a partial redemption, include a representation to the effect that such
partial redemption will not result in the delisting of the Trust Preferred
Securities as described in Section 3.2(c) above), give notice of such redemption
to holders of the Debentures to be redeemed by mailing, first class postage
prepaid, a notice of such redemption not less than 30 days and not more than 180
days before the date fixed for redemption to such holders at their last
addresses as they shall appear upon the Debenture Register unless a shorter
period is specified in the Debentures to be redeemed. Any notice that is mailed
in the manner herein provided shall be conclusively presumed to have been duly
given, whether or not the registered holder receives the notice. In any case,
failure duly to give such notice to the holder of any Debenture designated for
redemption in whole or in part, or any defect in the notice, shall not affect
the validity of the proceedings for the redemption of any other Debentures. In
the case of any redemption of Debentures prior to the expiration of any

 

-21-



--------------------------------------------------------------------------------

restriction on such redemption provided in the terms of such Debentures or
elsewhere in this Indenture, the Company shall furnish the Trustee with an
Officers’ Certificate evidencing compliance with any such restriction. Each such
notice of redemption shall specify the date fixed for redemption and the
Redemption Price and shall state that payment of the Redemption Price shall be
made at the office or agency of the Company or at the Corporate Trust Office of
the Trustee, upon presentation and surrender of such Debentures, that interest
accrued to the date fixed for redemption shall be paid as specified in said
notice and that from and after said date interest shall cease to accrue. If less
than all the Debentures are to be redeemed, the notice to the holders of the
Debentures shall specify the particular Debentures to be redeemed. If the
Debentures are to be redeemed in part only, the notice shall state the portion
of the principal amount thereof to be redeemed and shall state that on and after
the redemption date, upon surrender of such Debenture, a new Debenture or
Debentures in principal amount equal to the unredeemed portion thereof will be
issued to the holder. If less than all the Debentures are to be redeemed, the
Company shall give the Trustee at least 45 days’ notice in advance of the date
fixed for redemption as to the aggregate principal amount of Debentures to be
redeemed, and thereupon the Trustee shall select, pro rata or by lot or in such
other manner as it shall in good faith deem appropriate and fair in its sole
discretion, the portion or portions (equal to $1,000 or any integral multiple
thereof) of the Debentures to be redeemed and shall thereafter promptly notify
the Company in writing of the numbers of the Debentures to be redeemed, in whole
or in part. The Company may, if and whenever it shall so elect pursuant to the
terms hereof, by delivery of instructions signed on its behalf by its Chief
Executive Officer, its President or any Vice President, instruct the Trustee or
any Paying Agent to call all or any part of the Debentures for redemption and to
give notice of redemption in the manner set forth in this Section 3.3, such
notice to be in the name of the Company or its own name as the Trustee or such
Paying Agent may deem advisable. In any case in which notice of redemption is to
be given by the Trustee or any such Paying Agent, the Company shall deliver or
cause to be delivered to, or permit to remain with, the Trustee or such Paying
Agent, as the case may be, such Debenture Register, transfer books or other
records, or suitable copies or extracts therefrom, sufficient to enable the
Trustee or such Paying Agent to give any notice by mail that may be required
under the provisions of this Section 3.3.

 

Section 3.4 Payment Upon Redemption.

 

(a) If the giving of notice of redemption shall have been completed as above
provided, the Debentures or portions of Debentures to be redeemed specified in
such notice shall become due and payable on the date and at the place stated in
such notice at the applicable Redemption Price, and interest on such Debentures
or portions of Debentures shall cease to accrue on and after the date fixed for
redemption, unless the Company shall default in the payment of such Redemption
Price with respect to any such Debenture or portion thereof. On presentation and
surrender of such Debentures on or after the date fixed for redemption at the
place of payment specified in the notice, said Debentures shall be paid and
redeemed at the Redemption Price (but if the date fixed for redemption is an
Interest Payment Date, the interest installment payable on such date shall be
payable to the registered holder at the close of business on the applicable
record date).

 

-22-



--------------------------------------------------------------------------------

(b) Upon presentation of any Debenture that is to be redeemed in part only, the
Company shall execute and the Trustee or the Authenticating Agent, upon written
order of the Company, shall authenticate and the office or agency where the
Debenture is presented shall deliver to the holder thereof, at the expense of
the Company, a new Debenture of authorized denomination in principal amount
equal to the unredeemed portion of the Debenture so presented.

 

Section 3.5 No Sinking Fund.

 

The Debentures are not entitled to the benefit of any sinking fund.

 

ARTICLE IV

 

EXTENSION OF INTEREST PAYMENT PERIOD

 

Section 4.1 Extension of Interest Payment Period.

 

The Company shall have the right, at any time and from time to time during the
term of the Debentures so long as no Event of Default has occurred and is
continuing, to defer payments of interest by extending the interest payment
period of such Debentures for a period not exceeding 20 consecutive quarters
(the “Extended Interest Payment Period”), during which Extended Interest Payment
Period no interest shall be due and payable; provided that no Extended Interest
Payment Period may extend beyond the Maturity Date or end on a date other than
an Interest Payment Date. To the extent permitted by applicable law, interest,
the payment of which has been deferred because of the extension of the interest
payment period pursuant to this Section 4.1, shall bear interest thereon at the
Floating Interest Rate in effect for each period compounded quarterly for each
quarter of the Extended Interest Payment Period (“Compounded Interest”). At the
end of the Extended Interest Payment Period, the Company shall calculate (and
deliver such calculation to the Trustee) and pay all interest accrued and unpaid
on the Debentures, including any Additional Interest and Compounded Interest
(together, “Deferred Interest”) that shall be payable to the holders of the
Debentures in whose names the Debentures are registered in the Debenture
Register on the first record date after the end of the Extended Interest Payment
Period. Before the termination of any Extended Interest Payment Period, the
Company may further extend such period so long as no Event of Default has
occurred and is continuing, provided that such period together with all such
further extensions thereof shall not exceed 20 consecutive quarters, or extend
beyond the Maturity Date of the Debentures or end on a date other than an
Interest Payment Date. Upon the termination of any Extended Interest Payment
Period and upon the payment of all Deferred Interest then due, the Company may
commence a new Extended Interest Payment Period, subject to the foregoing
requirements. No interest shall be due and payable during an Extended Interest
Payment Period, except at the end thereof, but the Company may prepay at any
time all or any portion of the interest accrued during an Extended Interest
Payment Period.

 

-23-



--------------------------------------------------------------------------------

Section 4.2 Notice of Extension.

 

(a) If the Property Trustee is the only registered holder of the Debentures at
the time the Company selects an Extended Interest Payment Period, the Company
shall give written notice to the Administrative Trustees, the Property Trustee
and the Trustee of its selection of such Extended Interest Payment Period two
Business Days before the earlier of (i) the next succeeding date on which
Distributions on the Trust Securities issued by the Trust are payable; or (ii)
the date the Trust is required to give notice of the record date, or the date
such Distributions are payable, to any applicable self-regulatory organization
or to holders of the Trust Preferred Securities issued by the Trust.

 

(b) If the Property Trustee is not the only holder of the Debentures at the time
the Company selects an Extended Interest Payment Period, the Company shall give
the holders of the Debentures and the Trustee written notice of its selection of
such Extended Interest Payment Period at least two Business Days before the
earlier of (i) the next succeeding Interest Payment Date; or (ii) the date the
Company is required to give notice of the record or payment date of such
interest payment to any applicable self-regulatory organization, if any, or to
holders of the Debentures.

 

(c) The quarter in which any notice is given pursuant to paragraphs (a) or (b)
of this Section 4.2 shall be counted as one of the 20 quarters permitted in the
maximum Extended Interest Payment Period permitted under Section 4.1.

 

Section 4.3 Limitation on Transactions.

 

If (i) the Company shall exercise its right to defer payment of interest as
provided in Section 4.1; or (ii) there shall have occurred and be continuing any
Event of Default, then

 

(a) the Company shall not, and will not permit any Subsidiary to, declare or pay
any dividends on, make any distributions with respect to, or redeem, purchase,
acquire or make a liquidation payment with respect to, any of its capital stock
(other than (1) dividends or distributions in shares of, or options, warrants or
rights to subscribe for or purchase shares of, common stock of the Company or
such Subsidiary, (2) any declaration of a dividend in connection with the
implementation of a shareholder’s rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto, (3) purchases of common stock of the Company related to the
issuance of such common stock under any of the Company’s employee benefit plans
for its directors, officers or employees, (4) as a result of a reclassification
of any class or series of the Company’s capital stock solely into another class
or series of the Company’s capital stock, or (5) declarations or payments of
dividends or distributions payable by a Subsidiary of the Company to the Company
or to any of the Company’s Subsidiaries);

 

(b) the Company shall not, and will not permit any Subsidiary to, make any
payment of interest, principal or premium, if any, or repay, repurchase or
redeem any debt securities issued by the Company which rank pari passu with or
junior to the Debentures;

 

-24-



--------------------------------------------------------------------------------

(c) the Company shall not make any guarantee payments with respect to any
guarantee by the Company of the debt securities of any Subsidiary of the Company
if such guarantee ranks pari passu with or junior to the Debentures; provided,
however, that notwithstanding the foregoing the Company may make payments
pursuant to its obligations under the Trust Preferred Securities Guarantee; and

 

(d) the Company shall not redeem, purchase or acquire less than all of the
Outstanding Debentures or any of the Trust Preferred Securities.

 

ARTICLE V

 

PARTICULAR COVENANTS OF THE COMPANY

 

Section 5.1 Payment of Principal and Interest.

 

The Company shall duly and punctually pay or cause to be paid the principal of
and interest on the Debentures at the time and place and in the manner provided
herein.

 

Section 5.2 Maintenance of Agency.

 

So long as any of the Debentures remain Outstanding, the Company shall maintain,
or shall cause to be maintained, an office or agency in Wilmington, Delaware,
and at such other location or locations as may be designated as provided in this
Section 5.2, where (i) Debentures may be presented for payment; (ii) Debentures
may be presented as hereinabove authorized for registration of transfer and
exchange; and (iii) notices and demands to or upon the Company in respect of the
Debentures and this Indenture may be given or served, such designation to
continue with respect to such office or agency until the Company shall, by
written notice signed by its Chief Executive Officer, President or an Executive
Vice President and delivered to the Trustee, designate some other office or
agency for such purposes or any of them. If at any time the Company shall fail
to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, notices and demands may be
made or served at the Corporate Trust Office of the Trustee, and the Company
hereby appoints the Trustee as its agent to receive all such presentations,
notices and demands. In addition to any such office or agency, the Company may
from time to time designate one or more offices or agencies outside of
Wilmington, Delaware where the Debentures may be presented for registration or
transfer and for exchange in the manner provided herein, and the Company may
from time to time rescind such designation as the Company may deem desirable or
expedient; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain any such office or
agency in Wilmington, Delaware for the purposes above mentioned. The Company
shall give the Trustee prompt written notice of any such designation or
rescission thereof.

 

Section 5.3 Paying Agents.

 

(a) The Trustee shall be the initial Paying Agent. If the Company shall appoint
one or more Paying Agents for the Debentures, other than the Trustee, the
Company shall cause each such Paying Agent to execute and deliver to the Trustee
an instrument in which such agent shall agree with the Trustee, subject to the
provisions of this Section 5.3:

 

  (i) that it shall hold all sums held by it as such agent for the payment of
the principal of or interest on the Debentures (whether such sums have been paid
to it by the Company or by any other obligor of such Debentures) in trust for
the benefit of the Persons entitled thereto;

 

-25-



--------------------------------------------------------------------------------

  (ii) that it shall give the Trustee notice of any failure by the Company (or
by any other obligor of such Debentures) to make any payment of the principal of
or interest on the Debentures when the same shall be due and payable;

 

  (iii) that it shall, at any time during the continuance of any failure
referred to in the preceding paragraph (a)(ii) above, upon the written request
of the Trustee, forthwith pay to the Trustee all sums so held in trust by such
Paying Agent; and

 

  (iv) that it shall perform all other duties of Paying Agent as set forth in
this Indenture.

 

(b) If the Company shall act as its own Paying Agent with respect to the
Debentures, it shall on or before each due date of the principal of or interest
on such Debentures, set aside, segregate and hold in trust for the benefit of
the Persons entitled thereto a sum sufficient to pay such principal or interest
so becoming due on Debentures until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and shall promptly notify the Trustee
of such action, or any failure (by it or any other obligor on such Debentures)
to take such action. Whenever the Company shall have one or more Paying Agents
for the Debentures, it shall, prior to each due date of the principal of or
interest on any Debentures, deposit with the Paying Agent a sum sufficient to
pay the principal or interest so becoming due, such sum to be held in trust for
the benefit of the Persons entitled to such principal or interest, and (unless
such Paying Agent is the Trustee) the Company shall promptly notify the Trustee
of this action or failure so to act.

 

(c) Notwithstanding anything in this Section 5.3 to the contrary, (i) the
agreement to hold sums in trust as provided in this Section 5.3 is subject to
the provisions of Section 13.3 and 13.4; and (ii) the Company may at any time,
for the purpose of obtaining the satisfaction and discharge of this Indenture or
for any other purpose, pay, or direct any Paying Agent to pay, to the Trustee
all sums held in trust by the Company or such Paying Agent, such sums to be held
by the Trustee upon the same terms and conditions as those upon which such sums
were held by the Company or such Paying Agent; and, upon such payment by any
Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.

 

-26-



--------------------------------------------------------------------------------

Section 5.4 Appointment to Fill Vacancy in Office of Trustee.

 

The Company, whenever necessary to avoid or fill a vacancy in the office of
Trustee, shall appoint, in the manner provided in Section 9.11, a Trustee, so
that there shall at all times be a Trustee hereunder.

 

Section 5.5 Compliance with Consolidation Provisions.

 

The Company shall not, while any of the Debentures remain Outstanding,
consolidate with, or merge into, or sell or convey all or substantially all of
its property to any other company unless the provisions of Article XII hereof
are complied with.

 

Section 5.6 Limitation on Transactions.

 

If Debentures are issued to the Trust or a trustee of the Trust in connection
with the issuance of Trust Securities by the Trust and (i) there shall have
occurred any event that would constitute an Event of Default; (ii) the Company
shall be in default with respect to any of its obligations under the Trust
Preferred Securities Guarantee relating to the Trust; or (iii) the Company shall
have given notice of its election to defer payments of interest on such
Debentures by extending the interest payment period as provided in this
Indenture and such period, or any extension thereof, shall be continuing, then

 

(a) the Company shall not, and will not permit any Subsidiary to, declare or pay
any dividends on, make any distributions with respect to, or redeem, purchase,
acquire or make a liquidation payment with respect to, any of its capital stock
(other than (1) dividends or distributions in shares of, or options, warrants or
rights to subscribe for or purchase shares of, common stock of the Company or
such Subsidiary, (2) any declaration of a dividend in connection with the
implementation of a shareholder’s rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto, (3) purchases of common stock of the Company related to the
issuance of such common stock under any of the Company’s employee benefit plans
for its directors, officers or employees, (4) as a result of a reclassification
of any class or series of the Company’s capital stock solely into another class
or series of the Company’s capital stock, or (5) declarations or payments of
dividends or distributions payable by a Subsidiary of the Company to the Company
or to any of the Company’s Subsidiaries);

 

(b) the Company shall not, and will not permit any Subsidiary to, make any
payment of interest, principal or premium, if any, or repay, repurchase or
redeem any debt securities issued by the Company which rank pari passu with or
junior to the Debentures;

 

(c) the Company shall not make any guarantee payments with respect to any
guarantee by the Company of the debt securities of any Subsidiary of the Company
if such guarantee ranks pari passu with or junior in interest to the Debentures;
provided, however, that the Company may make payments pursuant to its
obligations under the Trust Preferred Securities Guarantee; and

 

-27-



--------------------------------------------------------------------------------

(d) the Company shall not redeem, purchase or acquire less than all of the
Outstanding Debentures or any of the Trust Preferred Securities.

 

Section 5.7 Covenants as to the Trust.

 

For so long as the Trust Securities of the Trust remain outstanding, the Company
shall (i) maintain 100% direct or indirect ownership of the Common Securities of
the Trust; provided, however, that any permitted successor of the Company under
this Indenture may succeed to the Company’s ownership of the Common Securities;
(ii) not voluntarily terminate, wind up or liquidate the Trust, except upon
prior approval of the Federal Reserve if then so required under applicable
capital guidelines, policies or regulations of the Federal Reserve; and (iii)
use its reasonable efforts to cause the Trust (a) to remain a business trust
(and to avoid involuntary dissolution, termination, winding up or liquidation),
except in connection with a distribution of Debentures, the redemption of all of
the Trust Securities of the Trust or certain mergers, consolidations or
amalgamations, each as permitted by the Trust Agreement and (b) to otherwise
continue not to be treated as an association taxable as a corporation or
partnership for United States federal income tax purposes. In connection with
the distribution of the Debentures to the holders of the Trust Preferred
Securities issued by the Trust upon a Dissolution Event, the Company shall use
its reasonable efforts to list such Debentures on any applicable stock exchange
or self-regulatory organization as the Trust Preferred Securities are then
listed, if any.

 

Section 5.8 Covenants as to Purchases.

 

Except upon the exercise by the Company of its right to redeem the Debentures
pursuant to Section 3.1 upon the occurrence and continuation of a Special Event,
the Company shall not purchase any Debentures, in whole or in part, held by the
Property Trustee on behalf of the Trust prior to November 7, 2007.

 

Section 5.9 Waiver of Usury, Stay or Extension Laws.

 

The Company shall not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any usury, stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performances of this Indenture, and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

 

ARTICLE VI

 

DEBENTUREHOLDERS’ LISTS AND REPORTS

BY THE COMPANY AND THE TRUSTEE

 

Section 6.1 Company to Furnish Trustee Names and Addresses of Debentureholders.

 

The Company shall furnish or cause to be furnished to the Trustee (a) on a
quarterly basis on each regular record date (as described in Section 2.5) a
list, in such form as the Trustee may

 

-28-



--------------------------------------------------------------------------------

reasonably require, of the names and addresses of the holders of the Debentures
as of such regular record date, provided that the Company shall not be obligated
to furnish or cause to furnish such list at any time that the list shall not
differ in any respect from the most recent list furnished to the Trustee by the
Company (in the event the Company fails to provide such list on a quarterly
basis, the Trustee shall be entitled to rely on the most recent list provided by
the Company); and (b) at such other times as the Trustee may request in writing
within 30 days after the receipt by the Company of any such request, a list of
similar form and content as of a date not more than 15 days prior to the time
such list is furnished; provided, however, that, in either case, no such list
need be furnished if the Trustee shall be the Debenture Registrar.

 

Section 6.2 Preservation of Information Communications with Debentureholders.

 

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of
Debentures contained in the most recent list furnished to it as provided in
Section 6.1 and as to the names and addresses of holders of Debentures received
by the Trustee in its capacity as Debenture Registrar (if acting in such
capacity).

 

(b) The Trustee may destroy any list furnished to it as provided in Section 6.1
upon receipt of a new list so furnished.

 

(c) Debentureholders may communicate with other Debentureholders with respect to
their rights under this Indenture or under the Debentures, subject to Section
312(b) of the Trust Indenture Act if applicable.

 

Section 6.3 Reports by the Company.

 

(a) The Company covenants and agrees to transmit to the Trustee such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants provided for in this Indenture as may be
required from time to time by such rules and regulations, including Section
314(a)(4) of the Trust Indenture Act, if applicable.

 

(b) The Company covenants and agrees to transmit to the Trustee in the same form
as filed with the Federal Reserve (i) its annual audited consolidated financial
statements within 90 days following the end of its fiscal year, (ii) its
quarterly consolidated financial statements within 45 days after the end of the
first three fiscal quarters of each fiscal year (each a “Quarter”), and (iii)
the following financial data for each Quarter, within 45 days after the end of
each Quarter, and for each fiscal year, within 90 days after the end of each
fiscal year:

 

Capital: ratio of “Tier 1 Capital” to risk weighted assets;

 

Asset Quality: ratio of nonperforming assets to loans and other real estate
owned, ratio of reserves to nonperforming loans, and ratio of net charge-offs to
loans;

 

-29-



--------------------------------------------------------------------------------

Earnings: return on assets, net interest margin, and efficiency ratio; and

 

Liquidity: ratio of loans to assets, ratio of loans to deposits, total assets,
and net income.

 

Section 6.4 Reports by the Trustee.

 

(a) On or before July 15 in each year in which any of the Debentures are
Outstanding, the Trustee shall transmit by mail, first class postage prepaid, to
the Debentureholders, as their names and addresses appear upon the Debenture
Register, a brief report dated as of the preceding May 15, if and to the extent
required under Section 313(a) of the Trust Indenture Act, if applicable (it
being understood that no such report shall be required if none of the events set
forth in Section 313(a) of the Trust Indenture Act has occurred during the
period to which such report would relate).

 

(b) The Trustee shall comply with Sections 313(b) and 313(c) of the Trust
Indenture Act, if applicable.

 

(c) A copy of each such report shall, at the time of such transmission to
Debentureholders, be filed by the Trustee with the Company, with each stock
exchange or applicable self-regulatory organization upon which any Debentures
are listed (if so listed) and also with the Commission. The Company agrees to
notify the Trustee when any Debentures become listed on any stock exchange or
other applicable self-regulatory organization.

 

(d) If at any time following the date hereof the Property Trustee no longer
holds the Debentures, the Trustee covenants and agrees to transmit by mail,
first class postage prepaid, to the Debentureholders, as their names and
addresses appear upon the Debenture Register, any information, documents and
reports required to be transmitted to the Trustee pursuant to Section 6.3 as
soon as practicable after the receipt of such information from the Company.

 

ARTICLE VII

 

REMEDIES OF THE TRUSTEE AND DEBENTUREHOLDERS

ON EVENT OF DEFAULT

 

Section 7.1 Events of Default.

 

(a) Whenever used herein with respect to the Debentures, “Event of Default”
means any one or more of the following events that has occurred and is
continuing:

 

  (i) the Company defaults in the payment of any installment of interest upon
any of the Debentures, as and when the same shall become due and payable, and
continuance of such default for a period of 30 days; provided, however, that a
valid extension of an interest payment period by the Company in accordance with
the terms of this Indenture shall not constitute a default in the payment of
interest for this purpose;

 

-30-



--------------------------------------------------------------------------------

  (ii) the Company defaults in the payment of the principal on the Debentures as
and when the same shall become due and payable whether at maturity, upon
redemption, by declaration or otherwise;

 

  (iii) the Company fails to observe or perform any other of its covenants or
agreements with respect to the Debentures for a period of 90 days after the date
on which written notice of such failure, requiring the same to be remedied and
stating that such notice is a “Notice of Default” hereunder, shall have been
given to the Company by the Trustee, by registered or certified mail, or to the
Company and the Trustee by the holders of at least 25% in principal amount of
the Debentures at the time Outstanding;

 

  (iv) the Company pursuant to or within the meaning of any Bankruptcy Law (1)
commences a voluntary case; (2) consents to the entry of an order for relief
against it in an involuntary case; (3) consents to the appointment of a
Custodian of it or for all or substantially all of its property; or (4) makes a
general assignment for the benefit of its creditors;

 

  (v) a court of competent jurisdiction enters an order under any Bankruptcy Law
that (1) is for relief against the Company in an involuntary case; (2) appoints
a Custodian of the Company for all or substantially all of its property; or (3)
orders the liquidation of the Company, and the order or decree remains unstayed
and in effect for 90 days; or

 

  (vi) the Trust shall have voluntarily or involuntarily dissolved, wound-up its
business or otherwise terminated its existence except in connection with (1) the
distribution of Debentures to holders of Trust Securities in liquidation of
their interests in the Trust; (2) the redemption of all of the outstanding Trust
Securities of the Trust; or (3) certain mergers, consolidations or
amalgamations, each as permitted by the Trust Agreement.

 

(b) In each and every such case referred to in items (i) through (vi) of Section
7.1(a), unless the principal of all the Debentures shall have already become due
and payable, either the Trustee or the holders of not less than 25% in aggregate
principal amount of the Debentures then Outstanding hereunder, by notice in
writing to the Company (and to the Trustee if given by such Debentureholders)
may declare the principal of all the Debentures to be due and payable
immediately, and upon any such declaration the same shall become and shall be
immediately due and payable, notwithstanding anything contained in this
Indenture or in the Debentures.

 

(c) At any time after the principal of the Debentures shall have been so
declared due and payable, and before any judgment or decree for the payment of
the money due shall have been obtained or entered as hereinafter provided, the
holders of a

 

-31-



--------------------------------------------------------------------------------

majority in aggregate principal amount of the Debentures then Outstanding
hereunder, by written notice to the Company and the Trustee, may rescind and
annul such declaration and its consequences if: (i) the Company has paid or
deposited with the Trustee a sum sufficient to pay all matured installments of
interest upon all the Debentures and the principal of any and all Debentures
that shall have become due otherwise than by acceleration (with interest upon
such principal, and, to the extent that such payment is enforceable under
applicable law, upon overdue installments of interest, at the rate per annum
expressed in the Debentures to the date of such payment or deposit) and the
amount payable to the Trustee under Section 9.7; and (ii) any and all Events of
Default under this Indenture, other than the nonpayment of principal on
Debentures that shall not have become due by their terms, shall have been
remedied or waived as provided in Section 7.6. No such rescission and annulment
shall extend to or shall affect any subsequent default or impair any right
consequent thereon.

 

(d) In case the Trustee shall have proceeded to enforce any right with respect
to Debentures under this Indenture and such proceedings shall have been
discontinued or abandoned because of such rescission or annulment or for any
other reason or shall have been determined adversely to the Trustee, then and in
every such case the Company and the Trustee shall be restored respectively to
their former positions and rights hereunder, and all rights, remedies and powers
of the Company and the Trustee shall continue as though no such proceedings had
been taken.

 

Section 7.2 Collection of Indebtedness and Suits for Enforcement by Trustee.

 

(a) The Company covenants that (i) in case it shall default in the payment of
any installment of interest on any of the Debentures, and such default shall
have continued for a period of 90 Business Days; or (ii) in case it shall
default in the payment of the principal of any of the Debentures when the same
shall have become due and payable, whether upon maturity of the Debentures or
upon redemption or upon declaration or otherwise, then, upon demand of the
Trustee, the Company shall pay to the Trustee, for the benefit of the holders of
the Debentures, the whole amount that then shall have become due and payable on
all such Debentures for principal or interest, or both, as the case may be, with
interest upon the overdue principal and (to the extent that payment of such
interest is enforceable under applicable law; and, if the Debentures are held by
the Trust or a trustee of the Trust, without duplication of any other amounts
paid by the Trust or trustee in respect thereof) upon overdue installments of
interest at the rate per annum expressed in the Debentures; and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, and the amount payable to the Trustee under Section 9.7.

 

(b) If the Company shall fail to pay such amounts set forth in section 7.2(a)
forthwith upon such demand, the Trustee, in its own name and as trustee of an
express trust, shall be entitled and empowered to institute any action or
proceedings at law or in equity for the collection of the sums so due and
unpaid, and may prosecute any such action or proceeding to judgment or final
decree, and may enforce any such judgment or final decree against the Company or
other obligor upon the Debentures and collect any money adjudged or decreed to
be payable in the manner provided by law out of the property of the Company or
other obligor upon the Debentures, wherever situated.

 

-32-



--------------------------------------------------------------------------------

(c) In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, readjustment, arrangement, composition or judicial proceedings
affecting the Company or the creditors or property of either, the Trustee shall
have power to intervene in such proceedings and take any action therein that may
be permitted by the court and shall (except as may be otherwise provided by law)
be entitled to file such proofs of claim and other papers and documents as may
be necessary or advisable in order to have the claims of the Trustee and of the
holders of the Debentures allowed for the entire amount due and payable by the
Company under this Indenture at the date of institution of such proceedings and
for any additional amount that may become due and payable by the Company after
such date, and to collect and receive any money or other property payable or
deliverable on any such claim, and to distribute the same after the deduction of
the amount payable to the Trustee under Section 9.7; and any receiver, assignee
or trustee in bankruptcy or reorganization is hereby authorized by each of the
holders of the Debentures to make such payments to the Trustee, and, in the
event that the Trustee shall consent to the making of such payments directly to
such Debentureholders, to pay to the Trustee any amount due it under Section
9.7.

 

(d) All rights of action and of asserting claims under this Indenture, or under
any of the terms established with respect to the Debentures, may be enforced by
the Trustee without the possession of any of such Debentures, or the production
thereof at any trial or other proceeding relative thereto, and any such suit or
proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall, after provision for
payment to the Trustee of any amounts due under Section 9.7, be for the ratable
benefit of the holders of the Debentures. If an Event of Default hereunder
occurs and is continuing, the Trustee may in its discretion proceed to protect
and enforce the rights vested in it by this Indenture by such appropriate
judicial proceedings as the Trustee shall in good faith deem most effectual to
protect and enforce any of such rights, either at law or in equity or in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in this Indenture or in aid of the exercise of any power
granted in this Indenture, or to enforce any other legal or equitable right
vested in the Trustee by this Indenture or by law. Nothing contained herein
shall be deemed to authorize the Trustee to authorize or consent to or accept or
adopt on behalf of any Debentureholder any plan of reorganization, arrangement,
adjustment or composition affecting the Debentures or the rights of any holder
thereof or to authorize the Trustee to vote in respect of the claim of any
Debentureholder in any such proceeding.

 

Section 7.3 Application of Money Collected.

 

Any money or other assets collected by the Trustee pursuant to this Article VII
with respect to the Debentures shall be applied in the following order, at the
date or dates fixed by the Trustee and, in case of the distribution of such
money or other assets on account of principal or interest, upon presentation of
the Debentures, and notation thereon the payment, if only partially paid, and
upon surrender thereof if fully paid:

 

FIRST: To the payment of reasonable costs and expenses of collection and of all
amounts payable to the Trustee under Section 9.7;

 

-33-



--------------------------------------------------------------------------------

SECOND: To the payment of all Senior Indebtedness of the Company if and to the
extent required by Article XVI; and

 

THIRD: To the payment of the amounts then due and unpaid upon the Debentures for
principal and interest, in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Debentures for principal and
interest, respectively.

 

Section 7.4 Limitation on Suits.

 

(a) Except as set forth in this Indenture, no holder of any Debenture shall have
any right by virtue or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture or for the appointment of a receiver or trustee,
or for any other remedy hereunder, unless (i) such holder previously shall have
given to the Trustee written notice of an Event of Default and of the
continuance thereof with respect to the Debentures specifying such Event of
Default, as hereinbefore provided; (ii) the holders of not less than 25% in
aggregate principal amount of the Debentures then Outstanding shall have made
written request upon the Trustee to institute such action, suit or proceeding in
its own name as trustee hereunder; (iii) such holder or holders shall have
offered to the Trustee such reasonable security or indemnity as it may require
against the costs, expenses and liabilities to be incurred therein or thereby;
and (iv) the Trustee for 60 days after its receipt of such notice, request and
offer of security or indemnity, shall have failed to institute any such action,
suit or proceeding, and during such 60 day period, the holders of a majority in
principal amount of the Debentures do not give the Trustee a direction
inconsistent with the request.

 

(b) Notwithstanding anything contained herein to the contrary or any other
provisions of this Indenture, the right of any holder of the Debentures to
receive payment of the principal of and interest on the Debentures, as therein
provided, on or after the respective due dates expressed in such Debenture (or
in the case of redemption, on the redemption date), or to institute suit for the
enforcement of any such payment on or after such respective dates or redemption
date, shall not be impaired or affected without the consent of such holder and
by accepting a Debenture hereunder it is expressly understood, intended and
covenanted by the taker and holder of every Debenture with every other such
taker and holder and the Trustee, that no one or more holders of the Debentures
shall have any right in any manner whatsoever by virtue or by availing of any
provision of this Indenture to affect, disturb or prejudice the rights of the
holders of any other of such Debentures, or to obtain or seek to obtain priority
over or preference to any other such holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the equal, ratable and
common benefit of all holders of Debentures. For the protection and enforcement
of the provisions of this Section 7.4, each and every Debentureholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

 

-34-



--------------------------------------------------------------------------------

Section 7.5 Rights and Remedies Cumulative; Delay or Omission not Waiver.

 

(a) Except as otherwise expressly provided herein, all powers and remedies given
by this Article VII to the Trustee or to the Debentureholders shall, to the
extent permitted by law, be deemed cumulative and not exclusive of any other
powers and remedies available to the Trustee or the holders of the Debentures,
by judicial proceedings or otherwise, to enforce the performance or observance
of the covenants and agreements contained in this Indenture or otherwise
established with respect to such Debentures.

 

(b) No delay or omission of the Trustee or of any holder of any of the
Debentures to exercise any right or power accruing upon any Event of Default
occurring and continuing as aforesaid shall impair any such right or power, or
shall be construed to be a waiver of any such default or an acquiescence
therein; and, subject to the provisions of Section 7.4, every power and remedy
given by this Article VII or by law to the Trustee or the Debentureholders may
be exercised from time to time, and as often as shall be deemed expedient, by
the Trustee or by the Debentureholders.

 

Section 7.6 Control by Debentureholders.

 

The holders of a majority in aggregate principal amount of the Debentures at the
time Outstanding, determined in accordance with Article X, shall have the right
to direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred on the
Trustee; provided, however, that such direction shall not be in conflict with
any rule of law or with this Indenture. Subject to the provisions of Section
9.1(b), the Trustee shall have the right to decline to follow any such direction
if the Trustee in good faith shall, by a Responsible Officer or Officers of the
Trustee, determine that the proceeding so directed would involve the Trustee in
personal liability. The holders of a majority in aggregate principal amount of
the Debentures at the time Outstanding affected thereby, determined in
accordance with Article X, may on behalf of the holders of all of the Debentures
waive any past default in the performance of any of the covenants contained
herein and its consequences, except (i) a default in the payment of the
principal of or interest on, any of the Debentures as and when the same shall
become due by the terms of such Debentures otherwise than by acceleration
(unless such default has been cured and a sum sufficient to pay all matured
installments of interest and principal has been deposited with the Trustee (in
accordance with Section 7.1(c)); (ii) a default in the covenants contained in
Section 5.7; or (iii) in respect of a covenant or provision hereof which cannot
be modified or amended without the consent of the holder of each Outstanding
Debenture affected; provided, however, that if the Debentures are held by the
Trust or a trustee of the Trust, such waiver or modification to such waiver
shall not be effective until the holders of a majority in liquidation preference
of Trust Securities shall have consented to such waiver or modification to such
waiver; provided further, that if the consent of the holder of each Outstanding
Debenture is required, such waiver shall not be effective until each holder of
the Trust Securities of the Trust shall have consented to such waiver. Upon any
such waiver, the default covered thereby shall be deemed to be cured for all
purposes of this Indenture and the Company, the Trustee and the holders of the
Debentures shall be restored to their former positions and rights hereunder,
respectively; but no such waiver shall extend to any subsequent or other default
or impair any right consequent thereon.

 

-35-



--------------------------------------------------------------------------------

Section 7.7 Undertaking to Pay Costs.

 

All parties to this Indenture agree, and each holder of any Debentures by such
holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken or omitted by it as Trustee, the filing by any party litigant in such suit
of an undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 7.7 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Debentureholder, or group of
Debentureholders holding more than 10% in aggregate principal amount of the
Outstanding Debentures, to any suit instituted by any Debentureholder for the
enforcement of the payment of the principal of or interest on the Debentures, on
or after the respective due dates expressed in such Debenture or established
pursuant to this Indenture or to any suit instituted against the Trustee unless
it shall have been finally adjudicated in such suit that the Trustee was
negligent, committed an act of willful misconduct, or acted in bad faith.

 

Section 7.8 Direct Action; Right of Set-Off.

 

In the event that an Event of Default has occurred and is continuing and such
event is attributable to the failure of the Company to pay interest on or
principal of the Debentures on an Interest Payment Date or Maturity Date, as
applicable, then a holder of Trust Preferred Securities may institute a legal
proceeding directly against the Company for enforcement of payment to such
holder of the principal of or interest on such Debentures having a principal
amount equal to the aggregate Liquidation Amount of the Trust Preferred
Securities of such holder (a “Direct Action”). In connection with such Direct
Action, the Company will have a right of set-off under this Indenture to the
extent of any payment made by the Company to such holder of the Trust Preferred
Securities with respect to such Direct Action.

 

ARTICLE VIII

 

FORM OF DEBENTURE AND ORIGINAL ISSUE

 

Section 8.1 Form of Debenture.

 

The Debenture and the Trustee’s Certificate of Authentication to be endorsed
thereon are to be substantially in the forms contained as Exhibit A to this
Indenture, attached hereto and incorporated herein by reference.

 

Section 8.2 Original Issue of Debentures.

 

Debentures in the aggregate principal amount of Seven Million Two Hundred
Seventeen Thousand Dollars ($7,217,000) may, upon execution of this Indenture,
be executed by the Company and delivered to the Trustee for authentication. The
Trustee shall thereupon authenticate and deliver said Debentures to or upon the
written order of the Company, signed by its Chief Executive Officer, President,
or any Vice President and its Treasurer or an Assistant Treasurer, without any
further action by the Company.

 

-36-



--------------------------------------------------------------------------------

ARTICLE IX

 

CONCERNING THE TRUSTEE

 

Section 9.1 Certain Duties and Responsibilities of the Trustee.

 

(a) The Trustee, prior to the occurrence of an Event of Default and after the
curing of all Events of Default that may have occurred, shall undertake to
perform with respect to the Debentures such duties and only such duties as are
specifically set forth in this Indenture. In case an Event of Default has
occurred that has not been cured or waived, the Trustee shall exercise such of
the rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent Person would exercise or use
under the circumstances in the conduct of its own affairs. No implied covenants
shall be read into this Indenture against the Trustee.

 

(b) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

  (i) prior to the occurrence of an Event of Default and after the curing or
waiving of all such Events of Default that may have occurred:

 

  (A) the duties and obligations of the Trustee shall with respect to the
Debentures be determined solely by the express provisions of this Indenture, and
the Trustee shall not be liable with respect to the Debentures except for the
performance of such duties and obligations as are specifically set forth in this
Indenture, and no implied covenants or obligations shall be read into this
Indenture against the Trustee; and

 

  (B) in the absence of bad faith on the part of the Trustee, the Trustee may
with respect to the Debentures conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions that by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture;

 

  (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent
facts;

 

  (iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the

 

-37-



--------------------------------------------------------------------------------

holders of not less than a majority in principal amount of the Debentures at the
time Outstanding relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee under this Indenture with respect to the
Debentures; and

 

  (iv) none of the provisions contained in this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if there is reasonable ground for believing that the
repayment of such funds or liability is not reasonably assured to it under the
terms of this Indenture or adequate indemnity against such risk is not
reasonably assured to it.

 

Section 9.2 Notice of Defaults.

 

Within five (5) Business Days after actual knowledge by a Responsible Officer of
the Trustee of the occurrence of any default hereunder with respect to the
Debentures, the Trustee shall transmit by mail to all holders of the Debentures,
as their names and addresses appear in the Debenture Register, notice of such
default, unless such default shall have been cured or waived; provided, however,
that, except in the case of a default in the payment of the principal or
interest (including any Additional Interest) on any Debenture, the Trustee shall
be protected in withholding such notice if and so long as the board of
directors, the executive committee or a trust committee of the directors and/or
Responsible Officers of the Trustee determines in good faith that the
withholding of such notice is in the interests of the holders of such
Debentures; and provided, further, that in the case of any default of the
character specified in Section 7.1(a)(iii), no such notice to holders of
Debentures need be sent until at least 30 days after the occurrence thereof. For
the purposes of this Section 9.2, the term “default” means any event which is,
or after notice or lapse of time or both, would become, an Event of Default with
respect to the Debentures.

 

Section 9.3 Certain Rights of Trustee.

 

Except as expressly set forth in Section 9.1(b):

 

(a) The Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond, security or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b) Any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by a Board Resolution or an instrument signed in
the name of the Company by its President or any Vice President and by the
Secretary or an Assistant Secretary or the Treasurer or an Assistant Treasurer
thereof (unless other evidence in respect thereof is specifically prescribed
herein);

 

(c) The Trustee shall not be deemed to have knowledge of a default or an Event
of Default, other than an Event of Default specified in Section 7.1(a)(i) or
(ii),

 

-38-



--------------------------------------------------------------------------------

unless and until it receives written notification of such Event of Default from
the Company or by holders of at least 25% of the aggregate principal amount of
the Debentures at the time Outstanding;

 

(d) The Trustee may consult with counsel and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted hereunder in
good faith and in reliance thereon;

 

(e) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Debentureholders, pursuant to the provisions of this Indenture, unless
such Debentureholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities that may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligation, upon the occurrence of an Event of Default of which a
Responsible Officer of the Trustee has actual knowledge (that is continuing and
has not been cured or waived) to exercise with respect to the Debentures such of
the rights and powers vested in it by this Indenture, and to use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs;

 

(f) The Trustee shall not be liable for any action taken or omitted to be taken
by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture;

 

(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond, security, or other
papers or documents, unless requested in writing so to do by the holders of not
less than a majority in principal amount of the Outstanding Debentures,
determined as provided in Article X; provided, however, that if the payment
within a reasonable time to the Trustee of the costs, expenses or liabilities
likely to be incurred by it in the making of such investigation is, in the
opinion of the Trustee, not reasonably assured to the Trustee by the security
afforded to it by the terms of this Indenture, the Trustee may require
reasonable indemnity against such costs, expenses or liabilities as a condition
to so proceeding. The reasonable expense of every such examination shall be paid
by the Company or, if paid by the Trustee, shall be repaid by the Company upon
demand; and

 

(h) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder.

 

-39-



--------------------------------------------------------------------------------

Section 9.4 Trustee Not Responsible for Recitals, etc.

 

(a) The Recitals contained herein and in the Debentures shall be taken as the
statements of the Company, and the Trustee assumes no responsibility for the
correctness of the same.

 

(b) The Trustee makes no representations as to the validity or sufficiency of
this Indenture or of the Debentures.

 

(c) The Trustee shall not be accountable for the use or application by the
Company of any of the Debentures or of the proceeds of such Debentures, or for
the use or application of any money paid over by the Trustee in accordance with
any provision of this Indenture, or for the use or application of any money
received by any Paying Agent other than the Trustee.

 

Section 9.5 May Hold Debentures.

 

The Trustee or any Paying Agent or Debenture Registrar, in its individual or any
other capacity, may become the owner or pledgee of Debentures with the same
rights it would have if it were not Trustee, Paying Agent or Debenture
Registrar.

 

Section 9.6 Moneys Held in Trust.

 

Subject to the provisions of Section 13.5, all money received by the Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except such as it
may agree with the Company to pay thereon.

 

Section 9.7 Compensation and Reimbursement.

 

(a) The Company covenants and agrees to pay to the Trustee, and the Trustee
shall be entitled to, such reasonable compensation (which shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust), as the Company and the Trustee may from time to time agree in writing,
for all services rendered by it in the execution of the trusts hereby created
and in the exercise and performance of any of the powers and duties hereunder of
the Trustee, and, except as otherwise expressly provided herein, the Company
shall pay or reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any of the provisions of this Indenture (including the reasonable compensation
and the expenses and disbursements of its counsel and of all Persons not
regularly in its employ) except any such expense, disbursement or advance as may
arise from its negligence or bad faith. The Company also covenants to indemnify
the Trustee (and its officers, agents, directors and employees) for, and to hold
it harmless against, any loss, liability, claim, action, suit, cost or expense
incurred without negligence or bad faith on the part of the Trustee and arising
out of or in connection with the acceptance or administration of this Indenture,
including the reasonable costs and expenses of defending itself against any
claim of liability in the premises.

 

-40-



--------------------------------------------------------------------------------

(b) The obligations of the Company under this Section 9.7 to compensate and
indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall constitute additional indebtedness hereunder.
Such additional indebtedness shall be secured by a lien prior to that of the
Debentures upon all property and funds held or collected by the Trustee as such,
except funds held in trust for the benefit of the holders of particular
Debentures.

 

Section 9.8 Reliance on Officers’ Certificate.

 

Except as expressly set forth in Section 9.1(b), whenever in the administration
of the provisions of this Indenture the Trustee shall deem it necessary or
desirable that a matter be proved or established prior to taking or suffering or
omitting to take any action hereunder, such matter (unless other evidence in
respect thereof be herein specifically prescribed) may, in the absence of
negligence or bad faith on the part of the Trustee, be deemed to be conclusively
proved and established by an Officers’ Certificate delivered to the Trustee and
such certificate, in the absence of negligence or bad faith on the part of the
Trustee, shall be full warrant to the Trustee for any action taken, suffered or
omitted to be taken by it under the provisions of this Indenture upon the faith
thereof.

 

Section 9.9 Disqualification; Conflicting Interests.

 

If the Trustee has or shall acquire any “conflicting interest” within the
meaning of Section 310(b) of the Trust Indenture Act, the Trustee and the
Company shall in all respects comply with the provisions of Section 310(b) of
the Trust Indenture Act, if the Trust Indenture Act is then applicable to this
Indenture.

 

Section 9.10 Corporate Trustee Required; Eligibility.

 

There shall at all times be a Trustee with respect to the Debentures issued
hereunder which shall at all times be a corporation or national banking
association organized and doing business under the laws of the United States of
America or any State or Territory thereof or of the District of Columbia, or a
corporation or other Person permitted to act as trustee by the Commission,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, and subject to supervision or
examination by federal, state, territorial, or District of Columbia authority.
If such Person publishes reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 9.10, the combined capital and surplus of such
Person shall be deemed to be its combined capital and surplus as set forth in
its most recent report of condition so published. The Company may not, nor may
any Person directly or indirectly controlling, controlled by, or under common
control with the Company, serve as Trustee. In case at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section
9.10, the Trustee shall resign immediately in the manner and with the effect
specified in Section 9.11.

 

Section 9.11 Resignation and Removal; Appointment of Successor.

 

(a) The Trustee or any successor hereafter appointed, may at any time resign by
giving written notice thereof to the Company and by transmitting notice of
resignation

 

-41-



--------------------------------------------------------------------------------

by mail, first class postage prepaid, to the Debentureholders, as their names
and addresses appear upon the Debenture Register. Upon receiving such notice of
resignation, the Company shall promptly appoint a successor trustee with respect
to this Indenture and Debentures by written instrument, in duplicate, executed
by order of the Board of Directors, one copy of which instrument shall be
delivered to the resigning Trustee and one copy to the successor trustee. If no
successor trustee shall have been so appointed and have accepted appointment
within 30 days after the mailing of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of
a successor trustee with respect to this Indenture and Debentures, or any
Debentureholder who has been a bona fide holder of a Debenture or Debentures for
at least six months may, subject to the provisions of Sections 9.9 and 9.10, on
behalf of himself and all others similarly situated, petition any such court for
the appointment of a successor trustee. Such court may thereupon after such
notice, if any, as it may deem proper and prescribe, appoint a successor
trustee.

 

(b) In case at any time any one of the following shall occur:

 

  (i) the Trustee shall fail to comply with the provisions of Section 9.9 after
written request therefor by the Company or by any Debentureholder who has been a
bona fide holder of a Debenture or Debentures for at least six months; or

 

  (ii) the Trustee shall cease to be eligible in accordance with the provisions
of Section 9.10 and shall fail to resign after written request therefor by the
Company or by any such Debentureholder; or

 

  (iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or commence a voluntary bankruptcy proceeding, or a
receiver of the Trustee; or

 

  (iv) of its property shall be appointed or consented to, or any public officer
shall take charge or control of the Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation;

 

then, in any such case, the Company may remove the Trustee with respect to this
Indenture and all Debentures and appoint a successor trustee by written
instrument, in duplicate, executed by order of the Board of Directors, one copy
of which instrument shall be delivered to the Trustee so removed and one copy to
the successor trustee, or, subject to the provisions of Section 9.10, unless the
Trustee’s duty to resign is stayed as provided herein, any Debentureholder who
has been a bona fide holder of a Debenture or Debentures for at least six months
may, on behalf of that holder and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee. Such court may thereupon after such notice,
if any, as it may deem proper and prescribe, remove the Trustee and appoint a
successor trustee.

 

-42-



--------------------------------------------------------------------------------

(c) The holders of a majority in aggregate principal amount of the Debentures at
the time Outstanding may at any time remove the Trustee by so notifying the
Trustee and the Company and may appoint a successor Trustee with the consent of
the Company.

 

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee with respect to this Indenture and Debentures pursuant to any of the
provisions of this Section 9.11 shall become effective upon acceptance of
appointment by the successor trustee as provided in Section 9.12.

 

(e) Any successor trustee appointed pursuant to this Section 9.11 may be
appointed with respect to this Indenture and Debentures, and at any time there
shall be only one Trustee with respect to this Indenture and Debentures.

 

Section 9.12 Acceptance of Appointment by Successor.

 

(a) In the case of the appointment hereunder of a successor trustee with respect
to the Debentures, every successor trustee so appointed shall execute,
acknowledge and deliver to the Company and to the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Trustee shall become effective and such successor trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee; but, on the request of the
Company or the successor trustee, such retiring Trustee shall, upon payment of
its charges, execute and deliver an instrument transferring to such successor
trustee all the rights, powers, and trusts of the retiring Trustee and shall
duly assign, transfer and deliver to such successor trustee all property and
money held by such retiring Trustee hereunder.

 

(b) Upon request of any successor trustee, the Company shall execute any and all
instruments for more full and certain vesting in and confirming to such
successor trustee all such rights, powers and trusts referred to in paragraph
(a) of this Section 9.12.

 

(c) No successor trustee shall accept its appointment unless at the time of such
acceptance such successor trustee shall be qualified and eligible under this
Article IX.

 

(d) Upon acceptance of appointment by a successor trustee as provided in this
Section 9.12, the Company shall transmit notice of the succession of such
trustee hereunder by mail, first class postage prepaid, to the Debentureholders,
as their names and addresses appear upon the Debenture Register. If the Company
fails to transmit such notice within ten days after acceptance of appointment by
the successor trustee, the successor trustee shall cause such notice to be
transmitted at the expense of the Company.

 

Section 9.13 Merger, Conversion, Consolidation or Succession to Business.

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder, provided that such Person shall be qualified under the
provisions of Section 9.9 and eligible under the provisions of Section 9.10,
without the

 

-43-



--------------------------------------------------------------------------------

execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding. In case any
Debentures shall have been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Debentures
so authenticated with the same effect as if such successor Trustee had itself
authenticated such Debentures.

 

Section 9.14 Preferential Collection of Claims Against the Company.

 

The Trustee shall comply with Section 311(a) of the Trust Indenture Act, if
applicable, excluding any creditor relationship described in Section 311(b) of
the Trust Indenture Act. A Trustee who has resigned or been removed shall be
subject to Section 311(a) of the Trust Indenture Act to the extent applicable
and included therein.

 

ARTICLE X

 

CONCERNING THE DEBENTUREHOLDERS

 

Section 10.1 Evidence of Action by Holders.

 

(a) Whenever in this Indenture it is provided that the holders of a majority or
specified percentage in aggregate principal amount of the Debentures may take
any action (including the making of any demand or request, the giving of any
notice, consent or waiver or the taking of any other action), the fact that at
the time of taking any such action the holders of such majority or specified
percentage have joined therein may be evidenced by any instrument or any number
of instruments of similar tenor executed by such holders of Debentures in Person
or by agent or proxy appointed in writing.

 

(b) If the Company shall solicit from the Debentureholders any request, demand,
authorization, direction, notice, consent, waiver or other action, the Company
may, at its option, as evidenced by an Officers’ Certificate, fix in advance a
record date for the determination of Debentureholders entitled to give such
request, demand, authorization, direction, notice, consent, waiver or other
action, but the Company shall have no obligation to do so. If such a record date
is fixed, such request, demand, authorization, direction, notice, consent,
waiver or other action may be given before or after the record date, but only
the Debentureholders of record at the close of business on the record date shall
be deemed to be Debentureholders for the purposes of determining whether
Debentureholders of the requisite proportion of Outstanding Debentures have
authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other action, and for that purpose the
Outstanding Debentures shall be computed as of the record date; provided,
however, that no such authorization, agreement or consent by such
Debentureholders on the record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than six
months after the record date.

 

-44-



--------------------------------------------------------------------------------

Section 10.2 Proof of Execution by Debentureholders.

 

Subject to the provisions of Section 9.1(b), proof of the execution of any
instrument by a Debentureholder (such proof shall not require notarization) or
his agent or proxy and proof of the holding by any Person of any of the
Debentures shall be sufficient if made in the following manner:

 

(a) The fact and date of the execution by any such Person of any instrument may
be proved in any reasonable manner acceptable to the Trustee or the Company.

 

(b) The ownership of Debentures shall be proved by the Debenture Register of
such Debentures or by a certificate of the Debenture Registrar thereof.

 

(c) The Trustee or the Company may require such additional proof of any matter
referred to in this Section 10.2 as it shall deem necessary.

 

Section 10.3 Who May be Deemed Owners.

 

Prior to the due presentment for registration of transfer of any Debenture, the
Company, the Trustee, any Paying Agent, any Authenticating Agent and any
Debenture Registrar may deem and treat the Person in whose name such Debenture
shall be registered upon the books of the Company as the absolute owner of such
Debenture (whether or not such Debenture shall be overdue and notwithstanding
any notice of ownership or writing thereon made by anyone other than the
Debenture Registrar) for the purpose of receiving payment of or on account of
the principal of and interest on such Debenture (subject to Section 2.3) and for
all other purposes; and neither the Company nor the Trustee nor any Paying Agent
nor any Authenticating Agent nor any Debenture Registrar shall be affected by
any notice to the contrary.

 

Section 10.4 Certain Debentures Owned by Company Disregarded.

 

In determining whether the holders of the requisite aggregate principal amount
of Debentures have concurred in any direction, consent or waiver under this
Indenture, the Debentures that are owned by the Company or any other obligor on
the Debentures or by any Person directly or indirectly controlling or controlled
by or under common control with the Company or any other obligor on the
Debentures shall be disregarded and deemed not to be Outstanding for the purpose
of any such determination, except that (i) for the purpose of determining
whether the Trustee shall be protected in relying on any such direction, consent
or waiver, only Debentures that the Trustee actually knows are so owned shall be
so disregarded; and (ii) for the purposes of this Section 10.4, the Trust shall
be deemed to not be controlled by the Company. The Debentures so owned that have
been pledged in good faith may be regarded as Outstanding for the purposes of
this Section 10.4, if the pledgee shall establish to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Debentures and that
the pledgee is not a Person directly or indirectly controlling or controlled by
or under direct or indirect common control with the Company or any such other
obligor. In case of a dispute as to such right, any decision by the Trustee
taken upon the advice of counsel shall be full protection to the Trustee.

 

-45-



--------------------------------------------------------------------------------

Section 10.5 Actions Binding on Future Debentureholders.

 

At any time prior to (but not after) the evidencing to the Trustee, as provided
in Section 10.1, of the taking of any action by the holders of the majority or
percentage in aggregate principal amount of the Debentures specified in this
Indenture in connection with such action, any holder of a Debenture that is
shown by the evidence to be included in the Debentures the holders of which have
consented to such action may, by filing written notice with the Trustee, and
upon proof of holding as provided in Section 10.2, revoke such action so far as
concerns such Debenture. Except as aforesaid, any such action taken by the
holder of any Debenture shall be conclusive and binding upon such holder and
upon all future holders and owners of such Debenture, and of any Debenture
issued in exchange therefor, on registration of transfer thereof or in place
thereof, irrespective of whether or not any notation in regard thereto is made
upon such Debenture. Any action taken by the holders of the majority or
percentage in aggregate principal amount of the Debentures specified in this
Indenture in connection with such action shall be conclusively binding upon the
Company, the Trustee and the holders of all the Debentures.

 

ARTICLE XI

 

SUPPLEMENTAL INDENTURES

 

Section 11.1 Supplemental Indentures Without the Consent of Debentureholders .

 

In addition to any supplemental indenture otherwise authorized by this
Indenture, the Company and the Trustee may from time to time and at any time
enter into an indenture or indentures supplemental hereto (which shall conform
to the provisions of the Trust Indenture Act as then in effect, if applicable),
without the consent of the Debentureholders, for one or more of the following
purposes:

 

(a) to cure any ambiguity, defect, or inconsistency herein, or in the
Debentures;

 

(b) to comply with Article X;

 

(c) to provide for uncertificated Debentures in addition to or in place of
certificated Debentures;

 

(d) to add to the covenants of the Company for the benefit of the holders of all
or any of the Debentures or to surrender any right or power herein conferred
upon them to add to, delete from, or revise the conditions, limitations, and
restrictions on the authorized amount, terms, or purposes of issue,
authentication, and delivery of Debentures, as herein set forth;

 

(e) to make any change that does not adversely affect the rights of any
Debentureholder in any material respect;

 

(f) to provide for the issuance of and establish the form and terms and
conditions of the Debentures, to establish the form of any certifications
required to be

 

-46-



--------------------------------------------------------------------------------

furnished pursuant to the terms of this Indenture or of the Debentures, or to
qualify or maintain the qualification of this Indenture under the Trust
Indenture Act, if applicable; or

 

(g) to evidence a consolidation or merger involving the Company as permitted
under Section 12.1.

 

The Trustee is hereby authorized to join with the Company in the execution of
any such supplemental indenture, and to make any further appropriate agreements
and stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture that affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.
Any supplemental indenture authorized by the provisions of this Section 11.1 may
be executed by the Company and the Trustee without the consent of the holders of
any of the Debentures at the time Outstanding, notwithstanding any of the
provisions of Section 11.2.

 

Section 11.2 Supplemental Indentures with Consent of Debentureholders.

 

With the consent (evidenced as provided in Section 10.1) of the holders of not
less than a majority in aggregate principal amount of the Debentures at the time
Outstanding, the Company, when authorized by Board Resolutions, and the Trustee
may from time to time and at any time enter into an indenture or indentures
supplemental hereto (which shall conform to the provisions of the Trust
Indenture Act as then in effect, if applicable) for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of any supplemental indenture or of modifying in any manner
not covered by Section 11.1 the rights of the holders of the Debentures under
this Indenture; provided, however, that no such supplemental indenture shall
without the consent of the holders of each Debenture then Outstanding and
affected thereby, (i) extend the fixed maturity of any Debentures, reduce the
principal amount thereof, or reduce the rate or extend the time of payment of
interest thereon, without the consent of the holder of each Debenture so
affected; or (ii) reduce the aforesaid percentage of Debentures, the holders of
which are required to consent to any such supplemental indenture; provided
further, that if the Debentures are held by the Trust or a trustee of the Trust,
such supplemental indenture shall not be effective until the holders of a
majority in liquidation preference of Trust Securities of the Trust shall have
consented to such supplemental indenture; provided further, that if the consent
of the holder of each Outstanding Debenture is required, such supplemental
indenture shall not be effective until each holder of the Trust Securities of
the Trust shall have consented to such supplemental indenture. It shall not be
necessary for the consent of the Debentureholders affected thereby under this
Section 11.2 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

 

Section 11.3 Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture pursuant to the provisions of
this Article XI, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under this Indenture of the Trustee,
the Company and the holders of Debentures shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments, and all the terms and conditions of any such supplemental
indenture shall be and be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.

 

-47-



--------------------------------------------------------------------------------

Section 11.4 Debentures Affected by Supplemental Indentures.

 

Debentures affected by a supplemental indenture, authenticated and delivered
after the execution of such supplemental indenture pursuant to the provisions of
this Article XI, may bear a notation in form approved by the Company, provided
such form meets the requirements of any national securities exchange or
automated quotation service upon which the Debentures may be listed or quoted,
as to any matter provided for in such supplemental indenture. If the Company
shall so determine, new Debentures so modified as to conform, in the opinion of
the Board of Directors of the Company, to any modification of this Indenture
contained in any such supplemental indenture may be prepared by the Company,
authenticated by the Trustee (upon written order of the Company) and delivered
in exchange for the Debentures then Outstanding.

 

Section 11.5 Execution of Supplemental Indentures.

 

(a) Upon the request of the Company, accompanied by its Board Resolutions
authorizing the execution of any such supplemental indenture, and upon the
filing with the Trustee of evidence of the consent of Debentureholders required
to consent thereto as aforesaid, the Trustee shall join with the Company in the
execution of such supplemental indenture unless such supplemental indenture
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such supplemental indenture. The Trustee, subject to
the provisions of Sections 9.1(b), may receive an Opinion of Counsel as
conclusive evidence that any supplemental indenture executed pursuant to this
Article XI is authorized or permitted by, and conforms to, the terms of this
Article XI and that it is proper for the Trustee under the provisions of this
Article XI to join in the execution thereof.

 

(b) Promptly after the execution by the Company and the Trustee of any
supplemental indenture pursuant to the provisions of this Section 11.5, the
Trustee shall transmit by mail, first class postage prepaid, a notice, setting
forth in general terms the substance of such supplemental indenture, to the
Debentureholders as their names and addresses appear upon the Debenture
Register. Any failure of the Trustee to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

ARTICLE XII

 

SUCCESSOR CORPORATION

 

Section 12.1 Company May Consolidate, etc.

 

Nothing contained in this Indenture or in any of the Debentures shall prevent
any consolidation or merger of the Company with or into any other Person
(whether or not affiliated with the Company, as the case may be), or successive
consolidations or mergers in which the Company, as the case may be, or its
successor or successors shall be a party or parties, or shall

 

-48-



--------------------------------------------------------------------------------

prevent any sale, conveyance, transfer or other disposition of the property of
the Company, as the case may be, or its successor or successors as an entirety,
or substantially as an entirety, to any other Person (whether or not affiliated
with the Company, as the case may be, or its successor or successors) authorized
to acquire and operate the same; provided, however, the Company hereby covenants
and agrees that, (i) upon any such consolidation, merger, sale, conveyance,
transfer or other disposition, the due and punctual payment, in the case of the
Company, of the principal of and interest on all of the Debentures, according to
their tenor and the due and punctual performance and observance of all the
covenants and conditions of this Indenture to be kept or performed by the
Company as the case may be, shall be expressly assumed, by supplemental
indenture (which shall conform to the provisions of the Trust Indenture Act, to
the extent the Trust Indenture Act is then applicable to this Indenture or such
supplemental indenture) satisfactory in form to the Trustee in its good faith
and executed and delivered to the Trustee by the entity formed by such
consolidation, or into which the Company, as the case may be, shall have been
merged, or by the entity which shall have acquired such property; (ii) in case
the Company consolidates with or merges into another Person or conveys or
transfers its properties and assets substantially as an entirety to any Person,
the successor Person is organized under the laws of the United States or any
state or the District of Columbia; and (iii) immediately after giving effect
thereto, no Event of Default, and no event which, after notice or lapse of time
or both, would become an Event of Default, shall have occurred and be
continuing.

 

Section 12.2 Successor Person Substituted.

 

(a) In case of any such consolidation, merger, sale, conveyance, transfer or
other disposition and upon the assumption by the successor Person, by
supplemental indenture, executed and delivered to the Trustee and satisfactory
in form to the Trustee in good faith, of, in the case of the Company, the due
and punctual payment of the principal of and interest on all of the Debentures
Outstanding and the due and punctual performance of all of the covenants and
conditions of this Indenture to be performed by the Company, as the case may be,
such successor Person shall succeed to and be substituted for the Company, with
the same effect as if it had been named as the Company herein, and thereupon the
predecessor Person shall be relieved of all obligations and covenants under this
Indenture and the Debentures.

 

(b) In case of any such consolidation, merger, sale, conveyance, transfer or
other disposition such changes in phraseology and form (but not in substance)
may be made in the Debentures thereafter to be issued as may be appropriate.

 

(c) Nothing contained in this Indenture or in any of the Debentures shall
prevent the Company from merging into itself or acquiring by purchase or
otherwise all or any part of the property of any other Person (whether or not
affiliated with the Company).

 

Section 12.3 Evidence of Consolidation, etc. to Trustee.

 

The Trustee, subject to the provisions of Section 9.1(b), may receive an Opinion
of Counsel as conclusive evidence that any such consolidation, merger, sale,
conveyance, transfer or other disposition, and any such assumption, comply with
the provisions of this Article XII.

 

-49-



--------------------------------------------------------------------------------

ARTICLE XIII

 

SATISFACTION AND DISCHARGE

 

Section 13.1 Satisfaction and Discharge of Indenture.

 

If at any time: (a) the Company shall have delivered to the Trustee for
cancellation all Debentures theretofore authenticated (other than any Debentures
that shall have been destroyed, lost or stolen and that shall have been replaced
or paid as provided in Section 2.9) and the principal and accrued interest of
all Debentures for whose payment money or Governmental Obligations have
theretofore been deposited in trust or segregated and held in trust by the
Company (and thereupon repaid to the Company or discharged from such trust, as
provided in Section 13.5); or (b) all such Debentures not theretofore delivered
to the Trustee for cancellation shall have become due and payable, or are by
their terms to become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption, and the Company shall deposit or cause to be
deposited with the Trustee as trust funds the entire amount in money or
Governmental Obligations sufficient or a combination thereof, sufficient in the
opinion of a nationally recognized firm of independent public accountants
expressed in a written certification thereof delivered to the Trustee, to pay at
maturity or upon redemption all Debentures not theretofore delivered to the
Trustee for cancellation, including principal and interest due or to become due
to such date of maturity or date fixed for redemption, as the case may be, and
if the Company shall also pay or cause to be paid all other sums payable
hereunder by the Company; then this Indenture shall thereupon cease to be of
further effect except for the provisions of Sections 2.3, 2.7, 2.9, 5.1, 5.2,
5.3, 9.7 and 9.10, that shall survive until the date of maturity or redemption
date, as the case may be, and Section 13.5, that shall survive to such date and
thereafter, and the Trustee, on demand of the Company and at the cost and
expense of the Company, shall execute proper instruments acknowledging
satisfaction of and discharging this Indenture.

 

Section 13.2 Discharge of Obligations.

 

If at any time all Debentures not heretofore delivered to the Trustee for
cancellation or that have not become due and payable as described in Section
13.1 shall have been paid by the Company by depositing irrevocably with the
Trustee as trust funds money or an amount of Governmental Obligations sufficient
in the opinion of a nationally recognized certified public accounting firm to
pay at maturity or upon redemption all Debentures not theretofore delivered to
the Trustee for cancellation, including principal and interest due or to become
due to such date of maturity or date fixed for redemption, as the case may be,
and if the Company shall also pay or cause to be paid all other sums payable
hereunder by the Company, then after the date such moneys or Governmental
Obligations, as the case may be, are deposited with the Trustee, the obligations
of the Company under this Indenture shall cease to be of further effect except
for the provisions of Sections 2.3, 2.7, 2.9, 5.1, 5.2, 5.3, 9.6, 9.7, 9.10 and
13.5 that shall survive until such Debentures shall mature and be paid.
Thereafter, Sections 9.7 and 13.5 shall survive.

 

-50-



--------------------------------------------------------------------------------

Section 13.3 Deposited Money to be Held in Trust.

 

All money or Governmental Obligations deposited with the Trustee pursuant to
Sections 13.1 or 13.2 shall be held in trust and shall be available for payment
as due, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent), to the holders of the Debentures for the
payment or redemption of which such moneys or Governmental Obligations have been
deposited with the Trustee.

 

Section 13.4 Payment of Money Held by Paying Agents.

 

In connection with the satisfaction and discharge of this Indenture, all moneys
or Governmental Obligations then held by any Paying Agent under the provisions
of this Indenture shall, upon demand of the Company, be paid to the Trustee and
thereupon such Paying Agent shall be released from all further liability with
respect to such money or Governmental Obligations.

 

Section 13.5 Repayment to Company.

 

Any money or Governmental Obligations deposited with any Paying Agent or the
Trustee, or then held by the Company in trust, for payment of principal of or
interest on the Debentures that are not applied but remain unclaimed by the
holders of such Debentures for at least two years after the date upon which the
principal of or interest on such Debentures shall have respectively become due
and payable, shall be repaid to the Company, as the case may be, on May 31 of
each year or (if then held by the Company) shall be discharged from such trust;
and thereupon the Paying Agent and the Trustee shall be released from all
further liability with respect to such moneys or Governmental Obligations, and
the holder of any of the Debentures entitled to receive such payment shall
thereafter, as an unsecured general creditor, look only to the Company for the
payment thereof.

 

ARTICLE XIV

 

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS

AND DIRECTORS

 

Section 14.1 No Recourse.

 

No recourse under or upon any obligation, covenant or agreement of this
Indenture, or of the Debentures, or for any claim based thereon or otherwise in
respect thereof, shall be had against any incorporator, stockholder, officer or
director, past, present or future, as such, of the Company or of any predecessor
or successor Person, either directly or through the Company or any such
predecessor or successor Person, whether by virtue of any constitution, statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise;
it being expressly understood that this Indenture and the obligations issued
hereunder are solely corporate (or other entity, as the case may be)
obligations, and that no such personal liability whatever shall attach to, or is
or shall be incurred by, the incorporators, stockholders, officers or directors
as such, of the Company or of any predecessor or successor Person, or any of
them, because of the creation of the indebtedness hereby authorized, or under or
by reason of the obligations, covenants or agreements contained in this
Indenture or in any of the Debentures or implied therefrom; and that

 

-51-



--------------------------------------------------------------------------------

any and all such personal liability of every name and nature, either at common
law or in equity or by constitution or statute, and any and all such rights and
claims against, every such incorporator, stockholder, officer or director as
such, because of the creation of the indebtedness hereby authorized, or under or
by reason of the obligations, covenants or agreements contained in this
Indenture or in any of the Debentures or implied therefrom, are hereby expressly
waived and released as a condition of, and as a consideration for, the execution
of this Indenture and the issuance of such Debentures.

 

ARTICLE XV

 

MISCELLANEOUS PROVISIONS

 

Section 15.1 Effect on Successors and Assigns.

 

All the covenants, stipulations, promises and agreements in this Indenture
contained by or on behalf of the Company shall bind its respective successors
and assigns, whether so expressed or not.

 

Section 15.2 Actions by Successor.

 

Any act or proceeding by any provision of this Indenture authorized or required
to be done or performed by any board, committee or officer of the Company shall
and may be done and performed with like force and effect by the corresponding
board, committee or officer of any Person that shall at the time be the lawful
successor of the Company.

 

Section 15.3 Surrender of Company Powers.

 

The Company by instrument in writing executed by appropriate authority of its
Board of Directors and delivered to the Trustee may surrender any of the powers
reserved to the Company, and thereupon such power so surrendered shall terminate
both as to the Company, as the case may be, and as to any successor Person.

 

Section 15.4 Notices.

 

Except as otherwise expressly provided herein any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the holders of Debentures to or on the Company may be given or
served by being deposited first class postage prepaid in a post-office letterbox
addressed to the Company’s Chief Executive Officer. Any notice, election,
request or demand by the Company or any Debentureholder to or upon the Trustee
shall be deemed to have been sufficiently given or made, for all purposes, if
given or made in writing at the Corporate Trust Office of the Trustee.

 

Section 15.5 Governing Law.

 

This Indenture and each Debenture shall be deemed to be a contract made under
the internal laws of the State of New York and for all purposes shall be
construed in accordance with the laws of said State, without regard to its
choice of law provisions. Any action or proceeding arising out of this
Indenture, as supplemented or amended, in any way shall be brought and enforced
exclusively in the applicable United States District Court in the State of New
York or in the event such court lacks jurisdiction, in the applicable New York
State Court.

 

-52-



--------------------------------------------------------------------------------

Section 15.6 Treatment of Debentures as Debt.

 

It is intended that the Debentures shall be treated as indebtedness and not as
equity for federal income tax purposes. The provisions of this Indenture shall
be interpreted to further this intention.

 

Section 15.7 Compliance Certificates and Opinions.

 

(a) Upon any application or demand by the Company to the Trustee to take any
action under any of the provisions of this Indenture, the Company shall furnish
to the Trustee an Officers’ Certificate stating that all conditions precedent
provided for in this Indenture relating to the proposed action have been
complied with and an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent have been complied with, except that in
the case of any such application or demand as to which the furnishing of such
documents is specifically required by any provision of this Indenture relating
to such particular application or demand, no additional certificate or opinion
need be furnished.

 

(b) Each certificate or opinion of the Company provided for in this Indenture
and delivered to the Trustee with respect to compliance with a condition or
covenant in this Indenture shall include (i) a statement that the Person making
such certificate or opinion has read such covenant or condition; (ii) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (iii) a statement that, in the opinion of such Person, he has made such
examination or investigation as, in the opinion of such Person, is necessary to
enable him to express an informed opinion as to whether or not such covenant or
condition has been complied with; and (iv) a statement as to whether or not, in
the opinion of such Person, such condition or covenant has been complied with;
provided, however, that each such certificate shall comply with the provisions
of Section 314 of the Trust Indenture Act, if applicable.

 

Section 15.8 Payments on Business Days.

 

In any case where the date of maturity of interest or principal of any Debenture
or the date of redemption of any Debenture shall not be a Business Day, then
payment of interest or principal may (subject to Section 2.5(c)) be made on the
next succeeding Business Day with the same force and effect as if made on the
nominal date of maturity or redemption.

 

Section 15.9 Application of Trust Indenture Act; Conflict.

 

(a) Unless and until this Indenture is required to be qualified under the Trust
Indenture Act, (i) the provisions of this Indenture that expressly relate to the
Trust Indenture Act do not apply and shall not be given effect; and (ii)
notwithstanding any other provision of this Indenture (including without
limitation Sections 7.7, 9.1(b), 9.7(a) and 9.8 hereof), no Trustee shall be
liable for its own simple negligence, but shall only be liable for its own gross
negligence.

 

-53-



--------------------------------------------------------------------------------

(b) If the Indenture is required to be qualified under the Trust Indenture Act
at any time, then if and to the extent that any provision of this Indenture
limits, qualifies or conflicts with the duties imposed by Sections 310 to 317,
inclusive, of the Trust Indenture Act, such imposed duties shall control.

 

Section 15.10 Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

 

Section 15.11 Severability.

 

In case any one or more of the provisions contained in this Indenture or in the
Debentures shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Indenture or of the Debentures, but this Indenture
and the Debentures shall be construed as if such invalid or illegal or
unenforceable provision had never been contained herein or therein.

 

Section 15.12 Assignment.

 

The Company shall have the right at all times to assign any of its respective
rights or obligations under this Indenture to a direct or indirect wholly owned
Subsidiary of the Company, provided that, in the event of any such assignment,
the Company shall remain liable for all such obligations. Subject to the
foregoing, this Indenture is binding upon and inures to the benefit of the
parties thereto and their respective successors and assigns. This Indenture may
not otherwise be assigned by the parties hereto.

 

Section 15.13 Acknowledgment of Rights; Right of Set Off.

 

(a) The Company acknowledges that, with respect to any Debentures held by the
Trust or a trustee of the Trust, if the Property Trustee fails to enforce its
rights under this Indenture as the holder of the Debentures held as the assets
of the Trust, any holder of Trust Preferred Securities may, to the extent
permitted under applicable law, institute legal proceedings directly against the
Company to enforce such Property Trustee’s rights under this Indenture without
first instituting any legal proceedings against such Property Trustee or any
other person or entity. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing and such event is attributable to the failure of
the Company to pay interest or principal on the Debentures on the date such
interest or principal is otherwise payable (or in the case of redemption, on the
redemption date), the Company acknowledges that a holder of Trust Preferred
Securities may directly institute a proceeding against the Company for
enforcement of payment to such holder of the principal of or interest on the
Debentures having a principal amount equal to the aggregate liquidation amount
of the Trust Preferred Securities of such holder on or after the respective due
date specified in the Debentures.

 

-54-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Indenture, the
Company shall have the right to setoff any payment it is otherwise required to
make hereunder in respect of any Trust Securities to the extent that the Company
has previously made, or is concurrently making, a payment to the holder of any
such Trust Securities under the Trust Preferred Securities Guarantee or in
connection with a proceeding for enforcement of payment of the principal of or
interest on the Debentures directly brought by holders of any such Trust
Securities.

 

ARTICLE XVI

 

SUBORDINATION OF DEBENTURES

 

Section 16.1 Agreement to Subordinate.

 

The Company covenants and agrees, and each holder of Debentures issued hereunder
by such holder’s acceptance thereof likewise covenants and agrees, that all
Debentures shall be issued subject to the provisions of this Article XVI; and
each holder of a Debenture, whether upon original issue or upon transfer or
assignment thereof, accepts and agrees to be bound by such provisions. The
payment by the Company of the principal of and interest on all Debentures issued
hereunder shall, to the extent and in the manner hereinafter set forth, be
subordinated and junior in right of payment to the prior payment in full of all
Senior Debt, Subordinated Debt and Additional Senior Obligations of the Company
(collectively, “Senior Indebtedness”) to the extent provided herein, whether
outstanding at the date of this Indenture or thereafter incurred. No provision
of this Article XVI shall prevent the occurrence of any default or Event of
Default hereunder. In no event shall the Debentures be subordinate to the
Company’s (i) trade accounts payable, or (ii) accrued liabilities arising in the
ordinary course of business; however, the Debentures shall in all cases be
subordinate to (i) any debt of the Company to any of its subsidiaries and (ii)
any debt of the Company to any of its employees.

 

Section 16.2 Default on Senior Debt, Subordinated Debt or Additional Senior
Obligations.

 

In the event and during the continuation of any default by the Company in the
payment of principal, premium, interest or any other payment due on any Senior
Indebtedness, or in the event that the maturity of any Senior Indebtedness has
been accelerated because of a default, then, in either case, no payment shall be
made by the Company with respect to the principal (including redemption
payments) of or interest on the Debentures. In the event that, notwithstanding
the foregoing, any payment shall be received by the Trustee when such payment is
prohibited by the preceding sentence of this Section 16.2, such payment shall be
held in trust for the benefit of, and shall be paid over or delivered to, the
holders of Senior Indebtedness or their respective representatives, or to the
trustee or trustees under any indenture pursuant to which any of such Senior
Indebtedness may have been issued, as their respective interests may appear, but
only to the extent that the holders of the Senior Indebtedness (or their
representative or representatives or a trustee) notify the Trustee in writing
within 90 days of such payment of the amounts then due and owing on the Senior
Indebtedness and only the amounts specified in such notice to the Trustee shall
be paid to the holders of Senior Indebtedness.

 

-55-



--------------------------------------------------------------------------------

Section 16.3 Liquidation; Dissolution; Bankruptcy.

 

(a) Upon any payment by the Company or distribution of assets of the Company of
any kind or character, whether in cash, property or securities, to creditors
upon any dissolution or winding-up or liquidation or reorganization of the
Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, all amounts due upon all Senior Indebtedness
of the Company shall first be paid in full, or payment thereof provided for in
money in accordance with its terms, before any payment is made by the Company on
account of the principal or interest on the Debentures; and upon any such
dissolution or winding-up or liquidation or reorganization, any payment by the
Company, or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to which the holders of the Debentures
or the Trustee would be entitled to receive from the Company, except for the
provisions of this Article XVI, shall be paid by the Company or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other Person making such
payment or distribution, or by the holders of the Debentures or by the Trustee
under this Indenture if and to the extent received by them or it, directly to
the holders of Senior Indebtedness of the Company (pro rata to such holders on
the basis of the respective amounts of Senior Indebtedness held by such holders,
as calculated by the Company) or their representative or representatives, or to
the trustee or trustees under any indenture pursuant to which any instruments
evidencing such Senior Indebtedness may have been issued, as their respective
interests may appear, to the extent necessary to pay such Senior Indebtedness in
full, in money or money’s worth, after giving effect to any concurrent payment
or distribution to or for the holders of such Senior Indebtedness, before any
payment or distribution is made to the holders of Debentures or to the Trustee.

 

(b) In the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, prohibited by the foregoing, shall be received by the
Trustee before all Senior Indebtedness of the Company is paid in full, or
provision is made for such payment in money in accordance with its terms, such
payment or distribution shall be held in trust for the benefit of and shall be
paid over or delivered to the holders of such Senior Indebtedness or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Indebtedness
may have been issued, and their respective interests may appear, as calculated
by the Company, for application to the payment of all Senior Indebtedness of the
Company, as the case may be, remaining unpaid to the extent necessary to pay
such Senior Indebtedness in full in money in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the benefit of
the holders of such Senior Indebtedness.

 

(c) For purposes of this Article XVI, the words “cash, property or securities”
shall not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other Person provided for by a
plan of reorganization or readjustment, the payment of which is subordinated at
least to the extent provided in this Article XVI with respect to the Debentures
to the payment of all Senior Indebtedness of the Company, as the case may be,
that may at the time be

 

-56-



--------------------------------------------------------------------------------

outstanding, provided that (i) such Senior Indebtedness is assumed by the new
Person, if any, resulting from any such reorganization or readjustment; and (ii)
the rights of the holders of such Senior Indebtedness are not, without the
consent of such holders, altered by such reorganization or readjustment. The
consolidation of the Company with, or the merger of the Company into, another
Person or the liquidation or dissolution of the Company following the conveyance
or transfer of its property as an entirety, or substantially as an entirety, to
another Person upon the terms and conditions provided for in Article XII shall
not be deemed a dissolution, winding-up, liquidation or reorganization for the
purposes of this Section 16.3 if such other Person shall, as a part of such
consolidation, merger, conveyance or transfer, comply with the conditions stated
in Article XII. Nothing in Section 16.2 or in this Section 16.3 shall apply to
claims of, or payments to, the Trustee under or pursuant to Section 9.7.

 

Section 16.4 Subrogation.

 

(a) Subject to the payment in full of all Senior Indebtedness of the Company,
the rights of the holders of the Debentures shall be subrogated to the rights of
the holders of such Senior Indebtedness to receive payments or distributions of
cash, property or securities of the Company, as the case may be, applicable to
such Senior Indebtedness until the principal of and interest on the Debentures
shall be paid in full; and, for the purposes of such subrogation, no payments or
distributions to the holders of such Senior Indebtedness of any cash, property
or securities to which the holders of the Debentures or the Trustee would be
entitled except for the provisions of this Article XVI, and no payment pursuant
to the provisions of this Article XVI to or for the benefit of the holders of
such Senior Indebtedness by holders of the Debentures or the Trustee, shall, as
between the Company, its creditors (other than holders of Senior Indebtedness),
and the holders of the Debentures, be deemed to be a payment by the Company to
or on account of such Senior Indebtedness. It is understood that the provisions
of this Article XVI are and are intended solely for the purposes of defining the
relative rights of the holders of the Debentures, on the one hand, and the
holders of such Senior Indebtedness on the other hand.

 

(b) Nothing contained in this Article XVI or elsewhere in this Indenture or in
the Debentures is intended to or shall impair, as between the Company, its
creditors (other than the holders of Senior Indebtedness of the Company), and
the holders of the Debentures, the obligation of the Company, which is absolute
and unconditional, to pay to the holders of the Debentures the principal of and
interest on the Debentures as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the Debentures and creditors of the Company, as the
case may be, other than the holders of Senior Indebtedness, as the case may be,
nor shall anything herein or therein prevent the Trustee or the holder of any
Debenture from exercising all remedies otherwise permitted by applicable law
upon default under this Indenture, subject to the rights, if any, under this
Article XVI of the holders of such Senior Indebtedness in respect of cash,
property or securities of the Company, as the case may be, received upon the
exercise of any such remedy.

 

-57-



--------------------------------------------------------------------------------

(c) Upon any payment or distribution of assets of the Company referred to in
this Article XVI, the Trustee, subject to the provisions of Section 9.1(b), and
the holders of the Debentures shall be entitled to conclusively rely upon any
order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the holders of the Debentures, for the purposes of ascertaining
the Persons entitled to participate in such distribution, the holders of Senior
Indebtedness and other indebtedness of the Company, as the case may be, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article XVI.

 

Section 16.5 Trustee to Effectuate Subordination.

 

Each holder of Debentures by such holder’s acceptance thereof authorizes and
directs the Trustee on such holder’s behalf to take such action as the Company
advises the Trustee in writing is necessary or appropriate to effectuate the
subordination provided in this Article XVI and appoints the Trustee such
holder’s attorney-in-fact for any and all such purposes.

 

Section 16.6 Notice by the Company.

 

(a) The Company shall give prompt written notice to a Responsible Officer of the
Trustee of any fact known to the Company that would prohibit the making of any
payment of money to or by the Trustee in respect of the Debentures pursuant to
the provisions of this Article XVI. Notwithstanding the provisions of this
Article XVI or any other provision of this Indenture, the Trustee shall not be
charged with knowledge of the existence of any facts that would prohibit the
making of any payment of money to or by the Trustee in respect of the Debentures
pursuant to the provisions of this Article XVI, unless and until a Responsible
Officer of the Trustee shall have received written notice thereof from the
Company or a holder or holders of Senior Indebtedness or from any trustee
therefore; and before the receipt of any such written notice, the Trustee,
subject to the provisions of Section 9.1(b), shall be entitled in all respects
to assume that no such facts exist; provided, however, that if the Trustee shall
not have received the notice provided for in this Section 16.6 at least two
Business Days prior to the date upon which by the terms hereof any money may
become payable for any purpose (including, without limitation, the payment of
the principal of or interest on any Debenture), then, anything herein contained
to the contrary notwithstanding, the Trustee shall have full power and authority
to receive such money and to apply the same to the purposes for which they were
received, and shall not be affected by any notice to the contrary that may be
received by it within two Business Days prior to such date.

 

(b) The Trustee, subject to the provisions of Section 9.1(b), shall be entitled
to conclusively rely on the delivery to it of a written notice by a Person
representing himself to be a holder of Senior Indebtedness (or a trustee on
behalf of such holder) to establish that such notice has been given by a holder
of such Senior Indebtedness or a trustee on behalf of any such holder or
holders. In the event that the Trustee determines in good faith that further
evidence is required with respect to the right of any Person as a holder

 

-58-



--------------------------------------------------------------------------------

of such Senior Indebtedness to participate in any payment or distribution
pursuant to this Article XVI, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of such
Senior Indebtedness held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and any other facts
pertinent to the rights of such Person under this Article XVI, and, if such
evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

 

Section 16.7 Rights of the Trustee; Holders of Senior Indebtedness.

 

(a) The Trustee in its individual capacity shall be entitled to all the rights
set forth in this Article XVI in respect of any Senior Indebtedness at any time
held by it, to the same extent as any other holder of Senior Indebtedness, and
nothing in this Indenture shall deprive the Trustee of any of its rights as such
holder. The Trustee’s right to compensation and reimbursement of expenses as set
forth in Section 9.7 shall not be subject to the subordination provisions of the
Article XVI.

 

(b) With respect to the holders of Senior Indebtedness, the Trustee undertakes
to perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article XVI, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee. The Trustee shall not be deemed to
owe any fiduciary duty to the holders of such Senior Indebtedness and, subject
to the provisions of Section 9.1(b), the Trustee shall not be liable to any
holder of such Senior Indebtedness if it shall in good faith pay over or deliver
to holders of Debentures, the Company or any other Person money or assets to
which any holder of such Senior Indebtedness shall be entitled by virtue of this
Article XVI or otherwise.

 

Section 16.8 Subordination may not be Impaired.

 

(a) No right of any present or future holder of any Senior Indebtedness of the
Company to enforce subordination as herein provided shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of the
Company or by any act or failure to act, in good faith, by any such holder, or
by any noncompliance by the Company with the terms, provisions and covenants of
this Indenture, regardless of any knowledge thereof that any such holder may
have or otherwise be charged with.

 

(b) Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Company may, at any time and from time to
time, without the consent of or notice to the Trustee or the holders of the
Debentures, without incurring responsibility to the holders of the Debentures
and without impairing or releasing the subordination provided in this Article
XVI or the obligations hereunder of the holders of the Debentures to the holders
of such Senior Indebtedness, do any one or more of the following: (i) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, such Senior Indebtedness, or otherwise amend or supplement in any manner
such Senior Indebtedness or any instrument evidencing the

 

-59-



--------------------------------------------------------------------------------

same or any agreement under which such Senior Indebtedness is outstanding; (ii)
sell, exchange, release or otherwise deal with any property pledged, mortgaged
or otherwise securing such Senior Indebtedness; (iii) release any Person liable
in any manner for the collection of such Senior Indebtedness; and (iv) exercise
or refrain from exercising any rights against the Company and any other Person.

 

[Signature Page Follows]

 

-60-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Indenture is dated as set forth below and effective as
of the day and year first above written.

 

Indian River Banking Company

By:

 

/s/ Paul A. Beindorf

--------------------------------------------------------------------------------

Name:

 

Paul A. Beindorf

Title:

 

President

Date:

 

September 26, 2002

Wells Fargo Bank, National Association,

AS TRUSTEE

By:

 

/s/ Edward L. Truit, Jr.

--------------------------------------------------------------------------------

Name:

 

Edward L. Truit, Jr.

Title:

 

Vice President

Date:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to Indenture]

 

-61-



--------------------------------------------------------------------------------

EXHIBIT A

 

FLOATING RATE JUNIOR SUBORDINATED

DEFERRABLE INTEREST DEBENTURE

OF INDIAN RIVER BANKING COMPANY

 

THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS. NEITHER THIS DEBENTURE NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
PRIOR TO (X) THE DATE WHICH IS TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144(k) UNDER THE SECURITIES ACT) AFTER THE LATER OF (i) THE
ORIGINAL ISSUE DATE HEREOF OR (ii) THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS DEBENTURE (OR ANY PREDECESSOR OF
THIS DEBENTURE) AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAWS (THE “RESALE RESTRICTION TERMINATION DATE”), THE HOLDER OF THIS
DEBENTURE BY ITS ACCEPTANCE HEREOF AGREES FOR THE BENEFIT OF THE COMPANY TO
OFFER, SELL OR OTHERWISE TRANSFER THIS DEBENTURE ONLY (A) TO THE COMPANY OR AN
AFFILIATE OF THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THIS
DEBENTURE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A (“RULE 144A”) PROMULGATED
UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE
144A, (D) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (a)(1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT
IS ACQUIRING THIS DEBENTURE FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL “ACCREDITED INVESTOR,” FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TO OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE, TRANSFER OR OTHER DISPOSITION
(i) PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY BY THE HOLDER OF AN
OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO THE
COMPANY TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND (ii) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS
DEBENTURE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE AND THE
DEBENTURE

 

A-1



--------------------------------------------------------------------------------

REGISTRAR IN CONNECTION WITH ANY TRANSFER OF THIS DEBENTURE PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE. THE HOLDER MUST CHECK THE APPROPRIATE BOX SET
FORTH ON THE CERTIFICATE OF TRANSFER RELATING TO THE MANNER OF SUCH TRANSFER AND
SUBMIT THE CERTIFICATE OF TRANSFER TO THE TRUSTEE AND THE DEBENTURE REGISTRAR.
THIS LEGEND WILL BE REMOVED UPON REQUEST OF THE HOLDER AFTER THE EARLIER OF (i)
THE TRANSFER OF THE DEBENTURE EVIDENCED HEREBY PURSUANT TO CLAUSE (B) ABOVE OR
(ii) THE RESALE RESTRICTION TERMINATION DATE. THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS DEBENTURE OF THE
RESALE RESTRICTIONS REFERRED TO HEREIN.

 

PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, THIS DEBENTURE MAY BE
TRANSFERRED OR EXCHANGED ONLY IN A MINIMUM AGGREGATE PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000. ANY ATTEMPTED TRANSFER OF THIS DEBENTURE IN AN AGGREGATE
PRINCIPAL AMOUNT OF LESS THAN $100,000 PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.
AFTER SUCH RESALE RESTRICTION TERMINATION DATE, ANY ATTEMPTED TRANSFER OF THIS
DEBENTURE IN AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED
TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE
SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS DEBENTURE FOR ANY PURPOSE,
INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO RECEIVE INTEREST PAYMENTS ON THIS
DEBENTURE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN THIS DEBENTURE.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE INDENTURE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

A-2



--------------------------------------------------------------------------------

INDIAN RIVER BANKING COMPANY

 

FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST

DEBENTURE

 

DUE NOVEMBER 7, 2032

 

No.                                          Seven Million Two Hundred Seventeen
Thousand Dollars ($7,217,000)

 

Indian River Banking Company, a Florida corporation (the “Company,” which term
includes any successor corporation under the Indenture hereinafter referred to),
for value received, hereby promises to pay to, Wells Fargo Bank, National
Association or any successor thereto, as property trustee of Indian River
Capital Trust I or registered assigns, the principal sum of Seven Million Two
Hundred Seventeen Thousand Dollars ($7,217,000) on November 7, 2032 (the “Stated
Maturity”), and to pay interest on said principal sum from (i) September 30,
2002, to the date of transfer (the “Initial Interest Payment Date”) of all
right, title and interest in and to the Floating Rate Cumulative Trust Preferred
Securities (“Trust Preferred”) by the initial purchaser thereof (“Initial
Purchaser”) (the “Initial Interest Payment Period”) at the rate of 3.55% per
annum over the Three-Month LIBOR Rate (the “Initial Rate”) or (ii) from the most
recent interest payment date to which interest has been paid or duly provided
for, quarterly (subject to deferral as set forth herein) in arrears on February
7, May 7, August 7, and November 7 of each year (each such date, an “Interest
Payment Date”). The first Distribution Date shall be on February 7, 2003.
Commencing upon the Initial Interest Payment Date, payment on the Debentures
shall be payable at a floating rate (the “Floating Interest Rate”) equal to no
more than 3.75% over the Three-Month LIBOR Rate (the “Rate Premium”). The Rate
Premium shall be determined on the Initial Interest Payment Date. Both the
Floating Interest Rate and Initial Rate shall be applied to the aggregate
principal amount of the Debentures outstanding as of such Initial Interest
Payment Date or Interest Payment Date, as applicable, until the principal hereof
shall have become due and payable, and on any overdue principal and (without
duplication and to the extent that payment of such interest is enforceable under
applicable law) on any overdue installment of interest at the same rate per
annum compounded quarterly. Notwithstanding anything to the contrary above, in
no event shall the Initial Rate or Floating Interest Rate exceed 12.5% prior to
November 7, 2007.

 

The “Three-Month LIBOR Rate” shall mean the rate determined in accordance with
the following provisions:

 

(i) On the second LIBOR Business Day (provided that on such day commercial banks
are open for business (including dealings in foreign currency deposits) in
London (a “LIBOR Banking Day”) preceding each February 15, May 15, August 15,
and November 15 (except with respect to the Initial Interest Payment Period and
the Interest Payment Period commencing the day after the Initial Interest
Payment Date) (each such date, an “Interest Reset Date”), Wells Fargo Bank,
National Association (the “Calculation Agent”), will determine the Three-Month
LIBOR Rate which shall be the rate for deposits in the London interbank market
in U.S. dollars having a three-month maturity which appears on

 

A-3



--------------------------------------------------------------------------------

the Telerate Page 3750 as of 11:00 a.m., London time, on such Interest Reset
Date. “Telerate Page 3750” means the display on Page 3750 of the Bloomberg
Financial Markets Commodities News (or such other page as may replace that page
on that service for the purpose of displaying London interbank offered rates of
major banks for U.S. dollar deposits). If the Three-Month LIBOR Rate on such
Interest Reset Date does not appear on the Telerate Page 3750, such Three-Month
LIBOR Rate will be determined as described in (ii) below. “LIBOR Business Day”
means any day that is not a Saturday, Sunday or other day on which commercial
banking institutions in New York, New York or Wilmington, Delaware are
authorized or obligated by law or executive order to be closed. If such rate is
superseded on Telerate Page 3750 by a corrected rate before 12:00 noon (London
time) on the same Interest Reset Date, the corrected rate as so substituted will
be the applicable LIBOR for that Interest Reset Date.

 

(ii) If, on any Interest Reset Date, such rate does not appear on Telerate Page
3750 as reported by Bloomberg Financial Markets Commodities News or such other
page as may replace such Telerate Page 3750, the Calculation Agent shall
determine the arithmetic mean of quotations of the Reference Banks (defined
below) to leading banks in the London interbank market for three-month U.S.
Dollar deposits in Europe (in an amount determined by the Calculation Agent by
reference to requests for quotations as of approximately 11:00 a.m. (London
time) on the Interest Reset Date made by the Calculation Agent to the Reference
Banks. If, on any Interest Reset Date, at least two of the Reference Banks
provide such quotations, LIBOR shall equal the arithmetic mean of such
quotations. If, on any Interest Reset Date, only one or none of the Reference
Banks provide such a quotation, LIBOR shall be deemed to be the arithmetic mean
of the offered quotations that at least two leading banks in the City of New
York (as selected by the Calculation Agent) are quoting on the relevant Interest
Reset Date for three-month U.S. Dollar deposits in Europe at approximately 11:00
a.m. (London time) (in an amount determined by the Calculation Agent). As used
herein, “Reference Banks” means four major banks in the London interbank market
selected by the Calculation Agent.

 

(iii) If the Calculation Agent is required but is unable to determine a rate in
accordance with at least one of the procedures provided above, LIBOR shall be
LIBOR in effect on the previous Interest Reset Date (whether or not LIBOR for
such period was in fact determined on such Interest Reset Date).

 

The amount payable for the Initial Interest Payment Period and any Interest
Payment Period shall be computed on the basis of a 360-day year and the actual
number of days in such Initial Interest Payment Period and Interest Payment
Period. In the event that any date on which interest is payable on this
Debenture is not a Business Day, then payment of interest payable on such date
shall be made on the next succeeding day that is a Business Day except that, if
such Business Day is in the next succeeding calendar year, payment of such
interest will be made on the immediately preceding Business Day. The interest
installment so payable, and punctually paid or duly provided for, on the Initial
Interest Payment Period and any Interest Payment Date shall, be paid to the
Person in whose name this Debenture (or one or more Predecessor Debentures, as
defined in said Indenture) is registered as provided in the Indenture.

 

A-4



--------------------------------------------------------------------------------

The amount of interest for each day that a Debenture is outstanding (the “Daily
Interest Amount”) will be calculated by dividing the Initial Rate or Floating
Interest Rate in effect for such day by 360 and multiplying the result by the
principal amount of such Debenture. The Initial Rate or Floating Interest Rate
will in no event be higher than the maximum rate permitted by the law of the
State of Florida, or, if higher, the law of the United States of America.

 

The principal of and the interest on this Debenture shall be payable at or
through the office or agency of the Trustee maintained for that purpose in any
coin or currency of the United States of America that at the time of payment is
legal tender for payment of public and private debts; provided, however, that
payment of interest may be made at the option of the Company by check mailed to
the registered holder at such address as shall appear in the Debenture Register.
Notwithstanding the foregoing, so long as the holder of this Debenture is the
Property Trustee, the payment of the principal of and interest on this Debenture
shall be made at such place and to such account as may be designated by the
Property Trustee.

 

The Floating Interest Rate and amount of interest to be paid on the Debentures
for the Initial Interest Payment Period and each Interest Payment Period will be
determined by the Calculation Agent. All calculations made by the Calculation
Agent shall, in the absence of manifest error, be conclusive for all purposes
and binding on the Company and the holders of this Debenture. In the event that
any then acting Calculation Agent shall be unable or unwilling to act, or that
such Calculation Agent shall fail duly to establish the Floating Interest Rate
for any Interest Payment Period, or that the Company proposes to remove such
Calculation Agent, or that the Calculation Agent proposes to terminate its
service as Calculation Agent, the Company shall appoint another Person, which is
a bank, trust company, investment banking firm or other financial institution,
to act as the Calculation Agent. The Calculation Agent shall certify the
Floating Interest Rate on each Interest Reset Date and shall provide a copy of
such certification to the Trustee under the Indenture and to the Property
Trustee as soon as practicable following each Interest Reset Date. The Trustee
will provide written notice of the Floating Interest Rate as certified by the
Calculation Agent to the holder of this Debenture within five Business Days
following each Interest Reset Date.

 

Subject to the Company having received prior approval of the Federal Reserve if
then required under applicable capital guidelines, policies or regulations of
the Federal Reserve, the Company may redeem this Debenture prior to the Stated
Maturity in the manner and at the times set forth in the Indenture.

 

The payment by the Company of the principal and interest on the indebtedness
evidenced by this Debenture is, to the extent and in the manner provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Indebtedness. This Debenture is issued subject to the
provisions of the Indenture with respect thereto. Each holder of this Debenture,
by accepting the same, (a) agrees to and shall be bound by such provisions; (b)
authorizes and directs the Trustee on his or her behalf to take such action as
the Company advises the Trustee in writing is necessary or appropriate to
acknowledge or effectuate the subordination so provided; and (c) appoints the
Trustee his or her attorney-in-fact for any and all

 

A-5



--------------------------------------------------------------------------------

such purposes. Each holder hereof, by his or her acceptance hereof, hereby
waives all notice of the acceptance of the subordination provisions contained
herein and in the Indenture by each holder of Senior Indebtedness, whether now
outstanding or hereafter incurred, and waives reliance by each such holder upon
said provisions.

 

This Debenture shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
Certificate of Authentication hereon shall have been signed by or on behalf of
the Trustee.

 

Capitalized terms used and not defined in this Debenture shall have the meanings
assigned in the Indenture.

 

The provisions of this Debenture are continued on the reverse side hereof and
such continued provisions shall for all purposes have the same effect as though
fully set forth at this place.

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be effective
September 30, 2002.

 

Indian River Banking Company

By:

 

/s/ Paul A. Beindorf

--------------------------------------------------------------------------------

Name:

 

Paul A. Beindorf

Title:

 

President & CEO

 

Attest:

 

By:

 

/s/ Kitty L. Ruehman

--------------------------------------------------------------------------------

Name:

 

Kitty L. Ruehman

Title:

 

Secretary

 

A-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

 

This is one of the Debentures described in the within-mentioned Indenture.

 

Wells Fargo Bank, National Association,
as Trustee or Authenticating Agent

By:

 

/s/ Edward L. Truitt, Jr.

--------------------------------------------------------------------------------

   

Authorized Signatory

 

A-8



--------------------------------------------------------------------------------

FLOATING RATE JUNIOR SUBORDINATED

 

DEFERRABLE INTEREST DEBENTURE

 

(CONTINUED)

 

This Debenture is one of the subordinated debentures of the Company (herein
sometimes referred to as the “Debentures”), specified in the Indenture, all
issued or to be issued under and pursuant to an Indenture effective as of
September 30, 2002 (the “Indenture”) duly executed and delivered between the
Company and Wells Fargo Bank, National Association, as Trustee (the “Trustee”),
to which Indenture reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the holders of the Debentures and of the terms upon
which the Debentures are, and are to be, authenticated and delivered. The
Debentures are limited in aggregate principal amount as specified in the
Indenture.

 

Because of the occurrence and continuation of a Special Event, in certain
circumstances, this Debenture may become due and payable at the principal amount
together with any interest accrued thereon (the “Redemption Price”). The
Redemption Price shall be paid prior to 12:00 noon, Eastern Standard Time, on
the date of such redemption or at such earlier time as the Company determines.
The Company shall have the right as set forth in the Indenture to redeem this
Debenture at the option of the Company, without premium or penalty, (i) in whole
or in part, at any time on or after June 30, 2007 (an “Optional Redemption”), or
(ii) in whole, but not in part, at any time in certain circumstances upon the
occurrence of a Special Event, at a Redemption Price equal to of the principal
amount plus any accrued but unpaid interest hereon, to the date of such
redemption. Any redemption pursuant to this paragraph shall be made upon not
less than 30 days’ nor more than 60 days’ notice, at the Redemption Price. The
Redemption Price shall be paid at the time and in the name provided therefor in
the Indenture. If the Debentures are only partially redeemed by the Company
pursuant to an Optional Redemption, the Debentures shall be redeemed pro rata or
by lot or by any other method utilized by the Trustee as described in the
Indenture.

 

In the event of redemption of this Debenture in part only, a new Debenture or
Debentures for the unredeemed portion hereof shall be issued in the name of the
holder hereof upon the cancellation hereof. In case an Event of Default, as
defined in the Indenture, shall have occurred and be continuing, the principal
of all of the Debentures may be declared, and upon such declaration shall
become, due and payable, in the manner, with the effect and subject to the
conditions provided in the Indenture.

 

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than a majority in aggregate principal
amount of the Debentures at the time Outstanding, as defined in the Indenture,
to execute supplemental indentures for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of the Indenture
or of any supplemental indenture or of modifying in any manner the rights of the
holders of the Debentures; provided, however, that no such supplemental
indenture shall, except as provided in the Indenture (i) extend the fixed
maturity of

 

A-9



--------------------------------------------------------------------------------

the Debentures, reduce the principal amount thereof, or reduce the rate or
extend the time of payment of interest thereon, without the consent of the
holder of each Debenture so affected thereby; or (ii) reduce the aforesaid
percentage of Debentures, the holders of which are required to consent to any
such supplemental indenture, without the consent of the holders of each
Debenture then Outstanding and so affected thereby. The Indenture also contains
provisions permitting the holders of a majority in aggregate principal amount of
the Debentures at the time outstanding, on behalf of all of the holders of the
Debentures, to waive any past default in the performance of any of the covenants
contained in the Indenture, or established pursuant to the Indenture, and its
consequences, except a default in the payment of the principal of or interest on
any of the Debentures. Any such consent or waiver by the registered holder of
this Debenture (unless revoked as provided in the Indenture) shall be conclusive
and binding upon such holder and upon all future holders and owners of this
Debenture and of any Debenture issued in exchange herefor or in place hereof
(whether by registration of transfer or otherwise), irrespective of whether or
not any notation of such consent or waiver is made upon this Debenture.

 

No reference herein to the Indenture and no provision of this Debenture or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal and interest on this Debenture
at the time (subject to the Company’s right to defer payment of interest during
an Extended Interest Payment Period as described herein) and place and at the
rate and in the money herein prescribed.

 

As further described in the Indenture, the Company shall have the right at any
time during the term of the Debentures and from time to time to defer payments
of interest by extending the interest payment period of such Debentures for up
to 20 consecutive quarters (each, an “Extended Interest Payment Period”), at the
end of which period the Company shall pay all interest then accrued and unpaid
(together with interest thereon at the rate specified for the Debentures to the
extent that payment of such interest is enforceable under applicable law).
Before the termination of any such Extended Interest Payment Period, so long as
no Event of Default shall have occurred and be continuing, the Company may
further extend such Extended Interest Payment Period, provided that such
Extended Interest Payment Period together with all such further extensions
thereof shall not exceed 20 consecutive quarters, extend beyond the Stated
Maturity or end on a date other than an Interest Payment Date. At the
termination of any such Extended Interest Payment Period and upon the payment of
all accrued and unpaid interest and any additional amounts then due and subject
to the foregoing conditions, the Company may commence a new Extended Interest
Payment Period.

 

As provided in the Indenture and subject to certain limitations therein set
forth, this Debenture is transferable by the registered holder hereof on the
Debenture Register at the office or agency of the Company designated for such
purpose upon surrender of this Debenture for registration of transfer
accompanied by a written instrument or instruments of transfer in form
satisfactory to the Company duly executed by the registered holder hereof or his
attorney duly authorized in writing, and thereupon one or more new Debentures of
authorized denominations and for the same aggregate principal amount shall be
issued to the designated transferee or transferees. No service charge shall be
made for any such transfer, but the Company may require payment of a sum
sufficient to cover any tax or other governmental charge payable in relation
thereto.

 

A-10



--------------------------------------------------------------------------------

Prior to due presentment for registration of transfer of this Debenture, the
Company, the Trustee, any Paying Agent and the Debenture Registrar may deem and
treat the registered holder hereof as the absolute owner hereof (whether or not
this Debenture shall be overdue and notwithstanding any notice of ownership or
writing hereon made by anyone other than the Debenture Registrar) for the
purpose of receiving payment of or on account of the principal hereof and
interest due hereon and for all other purposes, and neither the Company nor the
Trustee nor any Paying Agent nor any Debenture Registrar shall be affected by
any notice to the contrary (by anyone other than the Debenture Registrar).

 

No recourse shall be had for the payment of the principal of or the interest on
this Debenture, or for any claim based hereon, or otherwise in respect hereof,
or based on or in respect of the Indenture, against any incorporator,
stockholder, officer or director, past, present or future, as such, of the
Company or of any predecessor or successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issuance hereof, expressly waived and
released.

 

Subject to Section 2.3 of the Indenture, the Debentures are issuable only in
registered form without coupons in denominations of $1,000 and any integral
multiple thereof.

 

A-11